Exhibit 10.15

EXECUTION VERSION

 

 

 

SECURITIES PURCHASE AGREEMENT

by and among

FMC TECHNOLOGIES, INC.,

SCHILLING ROBOTICS, INC.,

SCHILLING ROBOTICS, LLC,

and

for purposes of Articles II, III and IX only

TYLER SCHILLING

dated as of

December 24, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I PURCHASE AND SALE OF UNITS

   1

Section 1.1

   Purchase and Sale    1

Section 1.2

   Closing    2

Section 1.3

   Deliveries    2

Section 1.4

   Use of Proceeds    2

Section 1.5

   Amendment of Operating Agreement and Admission of Purchaser as Member of the
Company    2

Section 1.6

   Board of Directors of the Company    2

Section 1.7

   Escrow    2

Section 1.8

   Purchase Price Adjustment    3

ARTICLE II REPRESENTATIONS AND WARRANTIES REGARDING SELLER

   4

Section 2.1

   Title    4

Section 2.2

   Organization and Authority    4

Section 2.3

   Capitalization    5

Section 2.4

   No Conflict; Consents    6

Section 2.5

   Validity and Enforceability    7

Section 2.6

   No Other Activities    7

Section 2.7

   Taxes    7

ARTICLE IIII REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

   8

Section 3.1

   Organization    8

Section 3.2

   Capitalization    9

Section 3.3

   Authorization    10

Section 3.4

   No Conflict; Consent    11

Section 3.5

   Financial Statements    12

Section 3.6

   Absence of Certain Changes    12

Section 3.7

   No Undisclosed Liabilities    14

Section 3.8

   No Default    15

Section 3.9

   Litigation    15

Section 3.10

   Compliance with Laws    15

Section 3.11

   Taxes    16

Section 3.12

   Employee Benefits    17

Section 3.13

   Change in Control    19

Section 3.14

   Intellectual Property    19

Section 3.15

   Contracts and Commitments    25

Section 3.16

   Employment and Labor Matters    27

Section 3.17

   Environmental Matters    28

Section 3.18

   Insurance    29

Section 3.19

   Title to Properties; Encumbrances    29

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 3.20

   Leases    31

Section 3.21

   Related Party Transactions    31

Section 3.22

   Absence of Certain Payments    31

Section 3.23

   Brokers or Finders    31

Section 3.24

   Books and Records    31 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
PURCHASER    32

Section 4.1

   Organization    32

Section 4.2

   Authority Relative to this Agreement    32

Section 4.3

   No Conflict; Consent    33

Section 4.4

   Litigation    33

Section 4.5

   Investment Representations    33 ARTICLE V COVENANTS OF THE COMPANY    35

Section 5.1

   Conduct of Business Pending Transaction    35

Section 5.2

   Access; Confidentiality    37 ARTICLE VI OTHER COVENANTS    38

Section 6.1

   All Reasonable Efforts    38

Section 6.2

   Dissolution of Newco    39

Section 6.3

   Operation of Seller    39

Section 6.4

   Company Property    39

Section 6.5

   Publicity    40

Section 6.6

   Notification of Certain Matters    40

Section 6.7

   Transfer of Unit    40 ARTICLE VII CONDITIONS    40

Section 7.1

   Conditions of Obligations of the Company and Seller    40

Section 7.2

   Conditions of Obligations of Purchaser    41 ARTICLE VIII TERMINATION AND
AMENDMENT    43

Section 8.1

   Termination    43

Section 8.2

   Effect of Termination    44 ARTICLE IX INDEMNIFICATION    44

Section 9.1

   Indemnification by Seller, Schilling and the Company    44

Section 9.2

   Claims Procedure    45

Section 9.3

   Resolution of Conflicts and Arbitration    46

Section 9.4

   Third Party Claims    47

Section 9.5

   Indemnity Period    47

Section 9.6

   Indemnification Basket    48

Section 9.7

   Limitations on Indemnity    48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 9.8

   Contribution    49

Section 9.9

   Claims Against the Escrow Amount    49

Section 9.10

   Exclusive Remedy    50 ARTICLE X DEFINITIONS AND INTERPRETATION    50

Section 10.1

   Definitions    50

Section 10.2

   Interpretation    56 ARTICLE XI MISCELLANEOUS    57

Section 11.1

   Survival    57

Section 11.2

   Fees and Expenses    57

Section 11.3

   Amendment    57

Section 11.4

   Extension; Waiver    58

Section 11.5

   Notices    58

Section 11.6

   Descriptive Headings    59

Section 11.7

   Counterparts    59

Section 11.8

   Entire Agreement    59

Section 11.9

   Assignment    60

Section 11.10

   Governing Law; Forum    60

Section 11.11

   Specific Performance    60

Section 11.12

   Parties in Interest    60

Section 11.13

   Severability    60

Section 11.14

   Waiver of Jury Trial    61 EXHIBITS    Exhibit A – Form of New Operating
Agreement    Exhibit B – Form of Escrow Agreement    Exhibit C – Purchase Price
Adjustment Schedule – Sample Calculations    Exhibit D – Adjustments to 2008
EBITDA    Exhibit E – Unitholders Agreement    Exhibit F – Form of US Legal
Opinion    Exhibit G – Form of UK Legal Opinion   

 

SCHEDULES Disclosure Schedule

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 24,
2008, is made by and among FMC TECHNOLOGIES, INC., a Delaware corporation
(“Purchaser”), SCHILLING ROBOTICS, INC., a Delaware corporation (“Seller”),
SCHILLING ROBOTICS, LLC, a Delaware limited liability company (the “Company”)
and, for purposes of Articles II, III and IX only, Tyler Schilling, an
individual (“Schilling”). Purchaser, Seller, the Company and Schilling may be
collectively referred to herein as the “Parties” and individually as a “Party.”
Certain capitalized terms used in this Agreement have the meanings ascribed to
them in Section 10.1 hereof.

W I T N E S S E T H:

WHEREAS, Seller owns directly or indirectly one hundred (100) units of limited
liability company membership interest (the “Units”) of the Company;

WHEREAS, prior to consummation of the transactions set forth in this Agreement,
Seller and the Company shall engage in certain restructuring transactions to
ensure that all of the employees, assets and agreements relating to the Business
(other than certain equity and equity-like agreements) are assigned to or
otherwise legally held by the Company;

WHEREAS, Seller is entering into a unitholders agreement with Purchaser pursuant
to which, among other things, Purchaser will be granted the right to acquire the
remaining Units of the Company, subject to certain terms and conditions, during
the two-year period beginning January 1, 2012 (the “Unitholders Agreement”); and

WHEREAS, the Manager and Members of the Company and the respective Boards of
Directors of each of Purchaser and Seller have approved, and each such Board of
Directors deems it advisable and in the best interests of its respective
stockholders to consummate, the transactions contemplated by this Agreement upon
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
Parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF UNITS

Section 1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing: (a) the Company agrees to issue and transfer to
Purchaser and Purchaser agrees to purchase from the Company 5.45 Class A-1 Units
(the “Class A-1 Units”) for a purchase price equal to (i) $27,200,000 minus
(ii) an amount equal to the product of 0.45 and the Schilling Transaction
Expenses Estimate (the “A-1 Unit Purchase Price”) and (b) Seller agrees to sell
and transfer to Purchaser, and Purchaser agrees to purchase from Seller,
forty-two (42) of the Units held by Seller (the “Purchased Units”), for a
purchase price equal to



--------------------------------------------------------------------------------

$88,800,000 (the “Purchased Unit Purchase Price” and together with the A-1 Unit
Purchase Price, the “Total Purchase Price”) (the “Transaction”). A portion of
the Purchase Unit Purchase Price shall be placed into an escrow account pursuant
and subject to Section 1.7 hereof and a portion of the A-1 Unit Purchase Price
shall be retained by Purchaser pursuant and subject to Section 1.8 hereof.

Section 1.2 Closing. The Closing of the Transaction (the “Closing”) shall take
place at the offices of DLA Piper LLP (US) (“DLA Piper”), counsel to Seller and
the Company, at 400 Capitol Mall, Suite 2400, Sacramento, CA 95814, or at such
other place as Purchaser, the Company and Seller may agree, on December 26,
2008, subject to the satisfaction or waiver of the conditions to Closing set
forth in Article VII (the “Closing Date”).

Section 1.3 Deliveries. Subject to the terms and conditions of this Agreement,
at the Closing, (a) Seller will deliver to Purchaser a certificate or
certificates representing the Purchased Units, duly endorsed for transfer to
Purchaser, against payment by Purchaser of the Purchased Unit Purchase Price
(less the Escrow Amount) by wire transfer of immediately available funds to
Seller’s account, (b) the Purchaser shall pay the Escrow Amount to the Escrow
Agent by wire transfer of immediately available funds as provided in the Escrow
Agreement, (c) the Company will deliver to Purchaser a certificate or
certificates for the Class A-1 Units, registered in the name of Purchaser,
against payment by Purchaser of the A-1 Unit Purchase Price (less the Holdback
Amount) by wire transfer of immediately available funds to the Company’s
account, and (d) the Parties shall deliver the other documents and agreements
described in Article VII of this Agreement.

Section 1.4 Use of Proceeds. Seller shall apply the proceeds from the sale of
Purchased Units solely to the repayment of principal and interest on certain
installment notes issued by Seller under that certain Purchase Agreement, dated
as of December 28, 2007, by and among Seller, Newco and the Company. The Company
shall apply the proceeds from the sale of the Class A-1 Units to general working
capital.

Section 1.5 Amendment of Operating Agreement and Admission of Purchaser as
Member of the Company. At the Closing, (i) the Company’s current Limited
Liability Company Operating Agreement (the “Current Operating Agreement”) shall
be amended and restated in substantially the form attached hereto as Exhibit A
(the “New Operating Agreement”) and (ii) Seller, the Company and Purchaser shall
take all actions necessary and appropriate to cause Purchaser to be admitted as
a “Member” of the Company under the New Operating Agreement.

Section 1.6 Board of Directors of the Company. As of the Closing, the Board of
Directors of the Company shall be as set forth in the New Operating Agreement.

Section 1.7 Escrow. Concurrent with the Closing, Purchaser, Seller, Schilling
and U.S. Bank National Association (the “Escrow Agent”) shall enter into an
escrow agreement in substantially the form attached hereto as Exhibit B (the
“Escrow Agreement”). At the Closing, Purchaser shall cause the amount of Ten
Million Dollars ($10,000,000) from the Purchased Unit Purchase Price (the
“Escrow Amount”) to be deposited with the Escrow Agent.

 

2



--------------------------------------------------------------------------------

Section 1.8 Purchase Price Adjustment.

(a) The parties hereto acknowledge that the purchase price has been based in
part on the Company having an equity value (after giving effect to the
transactions contemplated hereby, including the application of proceeds
therefrom) as of the Closing Date of at least $257,777,777. The A-1 Unit
Purchase Price delivered by Purchaser pursuant to Section 1.1 shall be adjusted
in accordance with the following procedures. Seller and the Company agree to
cause the Company’s independent auditors to complete and deliver to the Company
and Purchaser, as soon as practicable after the Closing Date, a consolidated
audited balance sheet of Seller, the Company and the Subsidiaries as of
December 26, 2008, and the related statements of operations and cash flows for
the fiscal year then ended, including the notes thereto (together the “2008
Financial Statements”). Within 30 days after delivery of the 2008 Financial
Statements, the Company shall deliver to Purchaser a statement setting forth the
proposed calculations (the “Proposed Calculations”) of Actual 2008 EBITDA, Net
Debt, Actual Net Equity Value and the Actual Purchased Interest Value,
accompanied by materials showing in reasonable detail Seller’s support for the
Proposed Calculations. For purposes of calculating “Actual Net Equity Value,”
the Parties agree to use the following formula:

 

          Actual Net Equity Value = (E x 8.52) – ND Where:   E = Actual 2008
EBITDA   ND = Net Debt

(b) Purchaser shall have the right for 30 days following its receipt of the
Proposed Calculations to object to the Proposed Calculations. Any objection made
by Purchaser shall be accompanied by materials showing in reasonable detail
Purchaser’s support for its position. Purchaser shall be deemed to have waived
any rights to object under this Agreement unless Purchaser furnishes its written
objections, together with supporting materials, to the Company within such
30-day period. Purchaser and the Company shall meet to resolve any differences
in their respective positions with respect to the Proposed Calculations. If the
Company and Purchaser are unable to agree upon the Proposed Calculations within
30 days of the Company’s receipt of Purchaser’s objections, Purchaser or the
Company may submit the matter to be resolved through an arbitration procedure
conducted in accordance with Section 9.3.

(c) Following the final determination of the Actual Purchased Interest Value as
set forth in Section 1.7(b) above, if the Actual Purchased Interest Value is
less than $116,000,000 (the amount of such shortfall, the “Company Adjustment
Payment”), Purchaser shall offset the Company Adjustment Payment against the
Holdback Amount. Following such offset, (i) to the extent the Company Adjustment
Payment exceeds the Holdback Amount, the Company shall promptly (but in any
event within five Business Days) wire transfer in immediately available funds to
Purchaser, to an account designated by Purchaser, an amount equal to such
excess, or (ii) to the extent the Holdback Amount exceeds the Company Adjustment
Payment, Purchaser shall promptly (but in any event within five Business Days)
wire transfer in immediately available funds to the Company, to an account
designated by the Company, an amount equal to such excess. Notwithstanding the
foregoing, in the event that the Company Adjustment Payment exceeds $20,000,000,
the Company shall promptly (but in any

 

3



--------------------------------------------------------------------------------

event within five Business Days) deliver to Purchaser in the manner described
above, $10,000,000 in immediately available funds and the Parties shall consult
with each other as to the treatment of the amount in excess of $20,000,000.

(d) Following the final determination of the Actual Purchased Interest Value as
set forth in Section 1.7(b) above, if the Actual Purchased Interest Value equals
or exceeds $116,000,000, no payment shall be made by the Company in respect of
this Section 1.7. In such event, Purchaser shall promptly (but in any event
within five Business Days) wire transfer in immediately available funds to the
Company, to an account designated by the Company, an amount equal to the
Holdback Amount.

(e) All amounts to be paid under this Section 1.7 shall be deemed to be
adjustments to the Total Purchase Price.

(f) For illustration purposes only, Exhibit C attached hereto sets forth three
sample calculations of Actual Net Equity Value and the resulting amounts payable
by Seller or Buyer pursuant to this Section 1.7.

(g) The Parties agree that the determination of Actual 2008 EBITDA shall, to the
extent applicable, take into account the adjustments described on Exhibit D
hereto. The Company shall manage its working capital, including the payment of
accounts payable, in a manner consistent with past practice until the end of the
Company’s fiscal year ending December 26, 2008.

ARTICLE II

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Except as set forth in the schedule prepared and signed by an appropriate
officer of Seller and an appropriate officer of the Company delivered to
Purchaser prior to the execution of this Agreement setting forth specific
exceptions to Seller’s, the Company’s and Schilling’s representations and
warranties set forth in this Agreement (each section of which qualifies the
correspondingly numbered representation and warranty by the Company, Seller and
Schilling) (the “Disclosure Schedule”), Seller and Schilling, jointly and
severally, represent and warrant to Purchaser as of the date hereof and the
Closing Date as follows:

Section 2.1 Title. Seller is the record owner of 55 Units, its wholly owned
subsidiary, Newco, is the record owner of 45 Units, and Seller is the beneficial
owner of all 100 Units. Immediately after the Closing Purchaser will be the
record and beneficial owner of all such Purchased Units, in each case free and
clear of all Liens, other than Liens created or imposed by Purchaser and
restrictions on transfers under applicable securities laws. Seller has not
granted any option or right, and is not a party to or bound by any agreement
that requires or, upon the passage of time, the payment of money or occurrence
of any other event, would require Seller to transfer any of the Units to anyone
(other than to Purchaser under this Agreement).

Section 2.2 Organization and Authority. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all

 

4



--------------------------------------------------------------------------------

requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted and currently contemplated to be
conducted. Seller is duly qualified or licensed and in good standing to do
business in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification or
licensing necessary, except in such other jurisdictions where the failure to be
so duly qualified or licensed and in good standing would not have a Company
Material Adverse Effect. Seller has the requisite corporate power and authority
to execute and deliver this Agreement and the other agreements, documents and
instruments of Seller contemplated hereby and to perform its obligations
hereunder and thereunder. Execution, delivery and performance of such
obligations by Seller have been duly and validly authorized by all requisite
action on the part of Seller.

Section 2.3 Capitalization.

(a) As of the date hereof, the authorized equity interests of Seller consist of
30,000,000 shares of common stock, $0.0001 par value per share (the “Seller’s
Common Stock”), 15,660,901 of which are issued and outstanding. As of the date
hereof, (i) no shares of Seller’s Common Stock are issued and held in the
treasury of Seller and (ii) no shares of Seller’s Common Stock are reserved for
issuance pursuant to any outstanding options, warrants or other securities
convertible into shares of Seller’s Common Stock. Of the issued and outstanding
shares of Seller’s Common Stock set forth above, none are subject to repurchase
rights in connection with the Transaction. All of the outstanding shares of
Seller’s Common Stock are duly authorized, validly issued, fully paid and
non-assessable and were issued in compliance with all applicable laws, including
federal and state securities laws, and Seller’s certificate of incorporation and
bylaws, and are held free and clear of all Liens. The rights, preferences and
privileges of the shares of Seller’s Common Stock are as set forth in the
Seller’s certificate of incorporation. Schedule 2.3(a) of the Disclosure
Schedule sets forth a true and complete list of all record holders of the shares
of Seller’s Common Stock as of the date of this Agreement with the name of each
holder and number of shares of Seller’s Common Stock held. Seller is the record
and beneficial owner of all outstanding Securities of Newco.

(b) Except as set forth in Schedule 2.3(a) of the Disclosure Schedule, (i) there
are no equity interests of Seller or Newco issued or outstanding; (ii) there are
no existing options, warrants, calls, preemptive rights, rights of first
refusal, equity appreciation, phantom stock or similar rights, indebtedness
having general voting rights or debt convertible into securities having such
rights (“Voting Debt”) or subscriptions or other rights, agreements,
arrangements or commitments of any character, relating to the issued or unissued
equity interests of Seller or Newco obligating Seller or Newco to issue,
transfer or sell or cause to be issued, transferred or sold any equity interests
or Voting Debt of, or other equity interest in, Seller or Newco or securities
convertible into or exchangeable for such equity interests, or obligating Seller
or Newco to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment and
(iii) there are no outstanding contractual obligations of Seller or Newco to
repurchase, redeem or otherwise acquire any shares of Seller’s Common Stock or
other Securities of Newco or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.

 

5



--------------------------------------------------------------------------------

(c) There are no voting trusts or other agreements or understandings to which
Seller or Newco is a party with respect to the voting of the equity interests of
Seller or Newco.

(d) No Indebtedness of Seller contains any restriction upon (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by Seller, or
(iii) the ability of Seller to grant any Lien on its properties or assets. Newco
has not incurred and is not liable for any Indebtedness. For purposes of this
Agreement, “Indebtedness” shall mean (A) all indebtedness, whether or not
contingent, for borrowed money or for the deferred purchase price of property or
services, (including but not limited to amounts referred to by Seller, the
Company or any Subsidiary as equipment debt, AR debt, and “growth capital”
debt), (B) any other indebtedness that is evidenced by a note, bond, debenture
or similar instrument, (C) all obligations under financing or capital leases or
letters of credit, (D) all obligations in respect of acceptances issued or
created, (E) all liabilities secured by any lien on any property, (F) all
non-compete payments due to owners of businesses acquired by Seller, the Company
or any Subsidiary and (G) all guarantee obligations, in each case including the
principal amount thereof, any accrued interest thereon and any prepayment
premiums or fees or termination fees with respect thereto, provided, however,
that trade payables and accruals incurred in the ordinary course of business
shall not be considered Indebtedness hereunder.

Section 2.4 No Conflict; Consents.

(a) No notice to or filing with, and no permit, authorization, waiver, consent
or approval of, any arbitrator, court, nation, government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial regulatory or administrative functions of, or pertaining to, government
(in each case, whether foreign or domestic) (a “Governmental Entity”), or any
other Person is necessary for the execution, delivery or performance of this
Agreement and the other agreements contemplated hereby by Seller or the
consummation by Seller of the transactions contemplated by this Agreement,
except for (i) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state securities
laws and the securities laws of any foreign country; (ii) such antitrust filings
as may be required in any jurisdiction; and (iii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, could not be reasonably expected to have a Company Material Adverse
Effect.

(b) No consent, order, authorization, approval, declaration or filing is
required on the part of Seller for or in connection with the execution, delivery
or performance of this Agreement and the other agreements, documents and
instruments of Seller contemplated hereby. Neither the execution and delivery of
this Agreement by Seller, the consummation by Seller of the transactions
contemplated hereby nor compliance by Seller with any of the provisions hereof
will (i) conflict with or result in any breach of any provision of Seller’s
certificate of incorporation or bylaws, (ii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration or
result in the creation of any mortgage, pledge, charge, security interest, claim
or encumbrance of any kind (collectively, a “Lien”)) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
permit, authorization, franchise, contract, agreement or other instrument or
obligation to which Seller is a party or by which it or any of its properties or
assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Seller, or its properties or assets.

 

6



--------------------------------------------------------------------------------

Section 2.5 Validity and Enforceability. This Agreement, and the Transaction
Documents to which Seller is a party, shall be, when executed and delivered by
Seller, the valid and binding obligations of the Seller enforceable in
accordance with their respective terms, subject to (i) laws of general
application relating to specific performance, injunctive relief or other
equitable remedies, (ii) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (iii) federal or state laws limiting
enforceability of the indemnification provisions in Article IX of this
Agreement.

Section 2.6 No Other Activities. Except as disclosed on Schedule 2.6 of the
Disclosure Schedule, Seller has not engaged in any business activities, held any
assets or incurred any liabilities since its formation, other than holding Units
solely as a unitholder of the Company.

Section 2.7 Taxes.

(a) The Seller’s wholly owned subsidiary, Newco, through which the Seller
indirectly owns 45 Units, is properly classified as an entity disregarded as
separate from the Seller for U.S. federal income Tax purposes in accordance with
Treas. Reg. § 301.7701-3;

(b) For federal income Tax purposes, the Seller is, and has been at all times
since its inception, properly classified as an “S corporation” under
Section 1361 of the Code and the Treasury Regulations thereunder, and is and has
been so classified for state income Tax purposes pursuant to analogous state
provisions. Each of the subsidiaries of the Seller is either (i) properly
classified as an entity disregarded as separate from the Seller for U.S. federal
income Tax purposes in accordance with Treas. Reg. § 301.7701-3 or (ii) properly
classified as a “qualified subchapter S subsidiary” within the meaning of
Section 1361 of the Code; provided, however, that the foregoing will not apply
to the Company or the Subsidiaries after the completion of the Seller’s
obligations in Section 6.7. The Seller will not be liable for any Tax under
Section 1374 of the Code or any other applicable state or local law as a result
of the transactions contemplated by this Agreement, including the making of a
Section 338(h)(10) Election. The Seller has not, since its inception, acquired
assets from another corporation in a transaction in which the Seller’s Tax basis
for the acquired assets was determined, in whole or in part, by reference to the
Tax basis of the acquired assets (or any other property) in the hands of the
transferor or acquired the stock of any corporation which is or became a
“qualified subchapter S subsidiary” within the meaning of Section 1361(b)(3)(B)
of the Code;

(c) The Seller is not required to make payments, dividend distributions or loans
to any shareholder in regard to taxes owed by that shareholder with respect to
its share of taxable income earned by the Seller;

(d) The Seller has timely filed with the appropriate Tax Authorities all Tax
Returns required to be filed, and such Tax Returns are true, correct and
complete;

 

7



--------------------------------------------------------------------------------

(e) The Seller has paid in full all Taxes which are or have become due (whether
or not shown on any Tax Return). There are no liens for Taxes upon any property
or assets of the Seller except for liens for personal property Taxes not yet due
and payable. No Audits are presently pending with regard to any Taxes or Tax
Returns of the Seller, and no such Audit is threatened, and no deficiency or
adjustment for any Taxes has been proposed, asserted, or assessed against the
Seller. No material adjustments have been asserted as a result of any Audit
which have not been resolved and fully paid, and no issue has been raised by any
Tax Authority in any Audit of the Seller that, if raised with respect to any
other period not so audited, could be expected to result in a proposed
deficiency for any period not so audited. The Seller has never received any
notice of any claim made by a Tax Authority in a jurisdiction where the Seller
does not file a Tax Return, that the Seller is or may be subject to taxation by
that jurisdiction. There are no outstanding requests, agreements, consents or
waivers to extend the statutory period of limitations applicable to the
assessment of any Taxes or deficiencies against the Seller, and no power of
attorney granted by the Seller with respect to any Taxes or Tax Returns is
currently in force. The Seller does not have any liability for or in respect of
the Taxes of, or determined by reference to the Tax liability of, another
Person. The Seller is not a party to, bound by, obligated under, any Tax sharing
agreement, Tax allocation agreement, Tax indemnification agreement, agreement
where liability is determined by reference to the Tax liability of a third
party, or any similar agreement, contract, or arrangement;

(f) The Seller has never had a permanent establishment in any foreign country,
as defined in any applicable Tax treaty or convention between the United States
of America and such foreign country; and

(g) The Seller has never engaged in any transaction that gives rise to: (x) a
registration obligation under Section 6111 of the Code or the Treasury
Regulations promulgated thereunder; (y) a list maintenance obligation under
Section 6112 of the Code or the Treasury Regulations promulgated thereunder; or
(z) a disclosure obligation as a “reportable transaction” under Section 6011 of
the Code or the Treasury Regulations promulgated thereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Except as set forth in the Disclosure Schedule, the Company, Seller and
Schilling, jointly and severally, represent and warrant to Purchaser as of the
date hereof and the Closing Date as follows:

Section 3.1 Organization.

(a) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted and currently contemplated to be conducted. The
Company is duly qualified or licensed and in good standing to do business in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or

 

8



--------------------------------------------------------------------------------

licensing necessary, except in such other jurisdictions where the failure to be
so duly qualified or licensed and in good standing would not have a Company
Material Adverse Effect. For purposes of this Agreement, “Company Material
Adverse Effect” means any event or occurrence that has had or could reasonably
be expected to have, individually or in the aggregate, a material adverse effect
(i) on the business, assets, liabilities, properties, results of operations or
condition (financial or otherwise) of Seller, the Company and the Subsidiaries,
taken as a whole, or (ii) that would prevent or materially alter or delay the
Transaction or any of the other transactions contemplated hereby, in each case
other than as a result of changes or effects resulting, directly or indirectly,
from (A) the public announcement of or performance of the Transaction (including
any action or inaction by the Company’s or any Subsidiary’s customers,
suppliers, employees or competitors as a result of the public announcement or
consummation of the Transaction), (B) changes in GAAP or any applicable law,
(C) changes in the Business, (D) any attack on, or by, outbreak or escalation of
hostilities or acts of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity, (E) changes in
general economic conditions or the financial securities markets or credit
markets generally, but only to the extent any such change described in clauses
(B), (C), (D) and (E) is not specifically related to Seller, the Company and the
Subsidiaries taken as a whole or disproportionately affects the Seller, Company
and the Subsidiaries taken as a whole relative to other businesses that derive
substantially all of their revenue from the same type of business as the
Business. The Company has heretofore delivered to Purchaser accurate and
complete copies of the Company’s Current Operating Agreement.

(b) Each subsidiary of the Company (each a “Subsidiary”) is an organization duly
formed, validly existing and in good standing (with respect to jurisdictions
that recognize such concept with respect to such entity) under the laws of the
jurisdiction of its formation and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted and currently contemplated to be conducted. Each Subsidiary is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
in such other jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not have a Company Material Adverse Effect.

(c) Schedule 3.1(c) of the Disclosure Schedule lists each Subsidiary and its
jurisdiction of organization. Each Subsidiary is 100% owned by the Company. The
Company does not own or have the right to acquire, directly or indirectly, any
capital stock or other equity securities of any corporation or have any direct
or indirect equity or ownership investment or interest in any Person other than
the Subsidiaries.

(d) Schedule 3.1(d) of the Disclosure Schedule sets forth the name and title of
each officer and director of the Company and each Subsidiary. Schilling is the
sole manager of the Company (the “Manager”).

Section 3.2 Capitalization.

(a) As of the date hereof, the authorized equity interests of the Company
consist of 100 Units, all of which are issued and outstanding. As of the date
hereof,

 

9



--------------------------------------------------------------------------------

(i) no Units are issued and held in the treasury of the Company and (ii) no
Units are reserved for issuance pursuant to any outstanding options, warrants or
other securities convertible into Units. Of the issued and outstanding Units set
forth above, none are subject to repurchase rights in connection with the
Transaction. All of the outstanding Units are duly authorized, validly issued,
fully paid and non-assessable and were issued in compliance with all applicable
laws, including federal and state securities laws, and the Current Operating
Agreement, and are held free and clear of all Liens. The rights, preferences and
privileges of the Units are as set forth in the Current Operating Agreement.
Schedule 3.2(a) of the Disclosure Schedule sets forth a true and complete list
of all record and beneficial holders of Units as of the date of this Agreement
with the name of each holder and number and type of Units held.

(b) At the Closing, the Units of the Company shall be recapitalized into Class A
Units and the authorized equity interests of the Company shall consist of the
following: (i) a total of 100 authorized Class A Units, all of which shall be
issued and outstanding, and (ii) a total of 5.45 authorized Class A-1 Units, all
of which shall be issued and outstanding, pursuant to the transactions
contemplated by this Agreement.

(c) Except as set forth in Schedule 3.2(a) of the Disclosure Schedule, (i) there
are no equity interests of the Company issued or outstanding; (ii) there are no
existing options, warrants, calls, preemptive rights, rights of first refusal,
equity appreciation, phantom stock or similar rights, indebtedness having
general voting rights or Voting Debt or subscriptions or other rights,
agreements, arrangements or commitments of any character, relating to the issued
or unissued equity interests of the Company or any Subsidiary obligating the
Company or any Subsidiary to issue, transfer or sell or cause to be issued,
transferred or sold any equity interests or Voting Debt of, or other equity
interest in, the Company or any Subsidiary or securities convertible into or
exchangeable for such equity interests, or obligating the Company or any
Subsidiary to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment and
(iii) there are no outstanding contractual obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire any Units or other equity
interests of any Subsidiary or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.

(d) There are no voting trusts or other agreements or understandings to which
the Company is a party with respect to the voting of the equity interests of the
Company.

(e) No Indebtedness of the Company or any Subsidiary contains any restriction
upon (i) the prepayment of any of such Indebtedness, (ii) the incurrence of
Indebtedness by the Company, or (iii) the ability of the Company to grant any
Lien on its properties or assets.

Section 3.3 Authorization. The Company has the requisite limited liability
company power and authority to execute and deliver this Agreement and the other
agreements, documents and instruments of the Company contemplated hereby and to
perform its obligations hereunder and thereunder. All action on the part of the
Company and its Manager and Members necessary for the authorization, execution,
delivery and performance of this Agreement and the authorization, sale, issuance
and delivery of the Class A-1 Units and the performance of the Company’s
obligations hereunder has been taken or will be taken prior to the Closing.

 

10



--------------------------------------------------------------------------------

(a) This Agreement, and the Transaction Documents to which the Company is a
party, shall be, when executed and delivered by the Company, the valid and
binding obligations, of the Company enforceable in accordance with their
respective terms, subject to (i) laws of general application relating to
specific performance, injunctive relief or other equitable remedies,
(ii) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (iii) federal or state laws limiting enforceability of the
indemnification provisions in Article IX of this Agreement.

(b) When issued, sold and delivered in accordance with the terms of this
Agreement for the consideration provided for herein, the Class A-1 Units shall
be duly authorized, validly issued, fully paid and non-assessable and shall be
free of any Liens, other than restrictions on transfer under the New Operating
Agreement, the Unitholders Agreement and applicable state and federal securities
laws.

(c) No Member of the Company has any right of first refusal or any preemptive
rights or similar rights in connection with the issuance and sale of the
Class A-1 Units.

Section 3.4 No Conflict; Consent.

(a) No notice to or filing with, and no permit, authorization, waiver, consent
or approval of, any Governmental Entity, or any other Person is necessary for
the execution, delivery or performance of this Agreement and the other
agreements contemplated hereby by the Company or the consummation by the Company
of the transactions contemplated by this Agreement, except for (i) filings
required under Regulation D of the Securities Act; (ii) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities laws and the securities laws
of any foreign country; (iii) such antitrust filings as may be required in any
jurisdiction; and (iv) such other consents, authorizations, filings, approvals
and registrations which, if not obtained or made, could not be reasonably
expected to have a Company Material Adverse Effect.

(b) No consent, order, authorization, approval, declaration or filing is
required on the part of the Company for or in connection with the execution,
delivery or performance of this Agreement and the other agreements, documents
and instruments of the Company contemplated hereby. Neither the execution and
delivery of this Agreement by the Company, the consummation by the Company of
the transactions contemplated hereby nor compliance by the Company with any of
the provisions hereof will (i) conflict with or result in any breach of any
provision of the Current Operating Agreement, (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration
or result in the creation of any Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, permit,
authorization, franchise, contract, agreement or other instrument or obligation
to which the Company is a party or by which it or any of its properties or
assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company or any Subsidiary, or
their respective properties or assets.

 

11



--------------------------------------------------------------------------------

Section 3.5 Financial Statements.

(a) The Company has previously provided Purchaser with the Seller’s consolidated
audited balance sheet as of December 28, 2007 (the “December Balance Sheet”) and
its unaudited consolidated balance sheet as of October 24, 2008 (the “Latest
Balance Sheet”), and the related statements of operations and, with respect to
the audited financial statements, statements of cash flows for the preceding two
(2) fiscal years (which do not include Seller) including the notes thereto, and
the consolidated statement of income of Seller for the 10-month period ended
October 24, 2008 (which does not contain footnotes) (together the “Financial
Statements”). The Financial Statements for the years ended December 29, 2006,
and December 28, 2007, have been audited by Mann, Urrutia, Nelson CPAs &
Associates, LLP, the Company’s and the Seller’s independent accountants. The
Financial Statements have been prepared in accordance with GAAP consistently
applied, are true and correct in all material respects and fairly present the
financial position of Seller, the Company, and the Subsidiaries on a
consolidated basis as of such dates and their results of operations and cash
flows for such fiscal periods except, in the case of such unaudited statements,
for normal recurring year end adjustments which adjustments will not be
material, either individually or in the aggregate, and the absence of footnotes.

(b) Seller, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general and specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Since
January 1, 2007, none of Seller, the Company or any of the Subsidiaries and, to
the Company’s Knowledge, no manager, officer, employee, auditor, accountant or
representative of Seller, the Company or any Subsidiary has received or
otherwise become aware of any complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of Seller, the Company or any Subsidiary or of their
respective internal controls over financial reporting, including any complaint,
allegation, assertion or claim that Seller, the Company or any Subsidiary has
engaged in questionable accounting or auditing practices. There have been no
instances of fraud, whether or not material, that occurred during any period
covered by the Financial Statements involving the management of Seller, the
Company or the Subsidiaries or other employees or consultants of Seller, the
Company or the Subsidiaries who have a role in preparation of the Financial
Statements.

Section 3.6 Absence of Certain Changes. Since the date of the December Balance
Sheet, Seller, the Company and each Subsidiary has operated only in the usual
and ordinary course of business, and none of Seller, the Company or any
Subsidiary has:

(a) suffered any Company Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

(b) incurred any liabilities or obligations (whether asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due or otherwise) except items incurred in the ordinary course of
business and consistent with past practice, none of which exceeds $250,000 in
the aggregate or $25,000 individually (counting obligations or liabilities
arising from one transaction or a series of similar transactions, and all
periodic installments or payments under any lease or other agreement providing
for periodic installments or payments, as a single obligation or liability), or
increased, or experienced any change in any assumptions underlying or methods of
calculating, any bad debt, contingency or other reserves, other than trade
payables incurred in the ordinary course of business and consistent with past
practice;

(c) paid, discharged or satisfied any claim, liabilities or obligations (whether
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, due or to become due or otherwise) other than the payment,
discharge or satisfaction in the ordinary course of business and consistent with
past practice of liabilities and obligations reflected or reserved against in
the Latest Balance Sheet or incurred since the date of the Latest Balance Sheet
in the ordinary course of business, consistent with past practice and not
material in the aggregate;

(d) permitted or allowed any of its property or assets (real, personal or mixed,
tangible or intangible) to be subjected to any Liens except for liens for real
and personal property Taxes not yet due and payable;

(e) written down the value of any of its inventory (including write-downs by
reason of shrinkage or mark-down) or written off as uncollectible any notes or
accounts receivable, except for immaterial write-downs and write-offs in the
ordinary course of business and consistent with past practice;

(f) cancelled any debts or waived any claims or rights of material value;

(g) sold, transferred, or otherwise disposed of any of its properties or assets
(real, personal or mixed, tangible or intangible) except for sales of product in
the ordinary course of business and consistent with past practice;

(h) granted or committed to any increase in the compensation or benefits of the
Manager or any member of senior management, officer or director of Seller, the
Company or any Subsidiary (including any such increase pursuant to any Benefit
Plan) or any increase in the compensation or benefits payable or to become
payable to the Manager or any member of senior management, officer or director
of the Company or any Subsidiary, except in the ordinary course of business and
consistent with past practice;

(i) disposed of, granted, obtained, or permitted to lapse any rights to, any
Intellectual Property except for non-material Intellectual Property as necessary
in the ordinary conduct of business and consistent with past practice;

(j) disposed of or disclosed to any Person, other than representatives of
Purchaser and other than pursuant to any Material Contract, any Trade Secret;

 

13



--------------------------------------------------------------------------------

(k) made any change in severance policy or practices or established, amended or
agreed to establish or amend any Benefit Plan, except as required by applicable
law;

(l) made any capital expenditure or acquired any property, plant and equipment
for a cost in excess of $100,000 per fiscal quarter in the aggregate;

(m) declared, paid or set aside for payment any dividend or other distribution
in respect of its equity interests or redeemed, purchased or otherwise acquired,
directly or indirectly, any equity interests or other securities of Seller, the
Company or any Subsidiary;

(n) filed any amendment to any Tax Return, made any election relating to Taxes,
change any election relating to Taxes already made, adopted or changed any
accounting method relating to Taxes, entered into any closing agreement relating
to Taxes, settled any claim or assessment relating to Taxes, consented to any
claim or assessment relating to Taxes or any waiver of the statute of limitation
for any such claim or assessment or surrendered any right to claim a refund of
Taxes;

(o) paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its officers, managers or
unitholders or any affiliate or associate of any of its officers, managers or
unitholders except for (i) managers’ fees, and (ii) compensation to officers at
rates not inconsistent with the Company’s past practice;

(p) agreed to be bound by any exclusivity provisions or similar such provisions
under which the Company is restricted (either directly or through a third party
appointed to do the same) from selling, licensing or otherwise distributing any
of its products to any class of customers, in any geographic area;

(q) agreed to be bound by any “most favored nations” pricing or commercial terms
in any contract, agreement or other commitment; or

(r) agreed, whether in writing or otherwise, to take any action described in
this Section 3.6.

Since the Latest Balance Sheet date, none of the Persons with which the Company
or any Subsidiary has a material business relationship has given notice in
writing or other indication of any intention to cancel or otherwise terminate a
business relationship with the Company or any Subsidiary and, to the Company’s
Knowledge, no event has occurred or failed to occur which (i) would reasonably
be expected to result in the cancellation or termination of such a business
relationship or (ii) would entitle any such entity or customer to terminate such
business relationship.

Section 3.7 No Undisclosed Liabilities. Except as specifically provided in the
Latest Balance Sheet or the Material Contracts, each of the Company and the
Subsidiaries has no liabilities or obligations (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, due or to become due or otherwise) that were not fully
reflected or fully reserved against in the Latest Balance Sheet other than
liabilities or obligations incurred in the ordinary course of business,
consistent with past practice and that are not material in the aggregate.

 

14



--------------------------------------------------------------------------------

Section 3.8 No Default. None of the Company, the Seller or any Subsidiary is in
default or violation of (and no event has occurred which with notice or the
lapse of time or both would constitute a default or violation of or could cause
acceleration of obligations or loss of rights under) any term, condition or
provision of (i) the Current Operating Agreement or any organizational document
of Seller or any Subsidiary, (ii) any note, bond, mortgage, indenture, license,
contract, agreement or other instrument or obligation to which the Company,
Seller or any Subsidiary is a party or by which it or any of its properties or
assets may be bound, (iii) any order, writ, injunction, decree, or (iv) any
statute, rule or regulation applicable to the Company, Seller or any Subsidiary,
except with respect to clause (ii), for such defaults or violations that,
individually or in the aggregate, would not result in a Company Material Adverse
Effect. To the Company’s Knowledge, none of the Company, Seller or any
Subsidiary may be liable for liquidated damages under any contract, agreement or
other instrument or obligation to which the Company, Seller or any Subsidiary is
a party or by which it or any of its properties or assets may be bound.

Section 3.9 Litigation. There is no action, suit, proceeding, arbitration or
investigation pending before any Government Entity or arbitration or mediation
panel or, to the Company’s Knowledge, threatened (a) in which Seller, the
Company or any Subsidiary is a party, or, (b) to the Company’s Knowledge, in
relation to the affairs of Seller, the Company or any Subsidiary, in which any
member, officer, director, manager or employee of Seller, the Company or any
Subsidiary is a party. None of Seller, the Company or any Subsidiary is a party
or subject to the provisions of any order or decree of any Governmental Entity.
There is no action, suit, proceeding, arbitration or investigation which Seller,
the Company or any Subsidiary presently intends to initiate. To the Company’s
Knowledge, there are no occurrences, facts, or circumstances which would give
rise to a claim or potential claim against Seller, the Company or any Subsidiary
or those to which Seller, the Company or any Subsidiary owes any obligation of
indemnification or defense, for the violation of the rights of any third party
or the violation of any law, order, or regulation. There are no actions, suits,
proceedings or orders pending or, to the Company’s Knowledge, threatened against
or affecting the Company or any Subsidiary at law or in equity, or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which would
adversely affect the consummation of the transactions contemplated hereby.

Section 3.10 Compliance with Laws. Each of Seller, the Company and each
Subsidiary is in compliance with, and have not violated any applicable law, rule
or regulation of any United States federal, state, local, or foreign government
or agency thereof which materially affects the business, properties or assets of
Seller, the Company and the Subsidiaries, taken as a whole, and no notice,
charge, claim or action has been received by Seller, the Company or any
Subsidiary or has been filed, commenced or, to the Company’s Knowledge,
threatened against Seller, the Company or any Subsidiary alleging any such
violation. All material franchises, licenses, permits, authorizations and
approvals required under such laws, rules and regulations, and all material
franchises, licenses, permits, authorizations and approvals of non-governmental
authorities which are required by Seller, the Company and its Subsidiaries are
set forth on Schedule 3.10 of the Disclosure Schedule and are in full force and
effect. The Company and

 

15



--------------------------------------------------------------------------------

each Subsidiary are in compliance with, and have not violated any such
franchises, licenses, permits, authorizations and approvals. To the Company’s
Knowledge, there is no threatened suspension, revocation or invalidation of any
such franchises, licenses, permits, authorizations and approvals.

Section 3.11 Taxes.

(a) The Company and the Subsidiaries have timely filed with the appropriate Tax
Authorities all Tax Returns required to be filed, and such Tax Returns are true,
correct and complete;

(b) The Company and the Subsidiaries have paid in full all Taxes which are or
have become due and payable (whether or not shown on any Tax Return) other than
those (i) currently payable without penalty or interest, or (ii) being contested
in good faith by appropriate proceedings properly instituted and diligently
pursued, and in the case of both clauses (i) and (ii) are fully reserved for on
the Latest Balance Sheet. All liabilities for Taxes attributable to the period
commencing on the date following the date of the December Balance Sheet have
been incurred in the ordinary course of business and are consistent in type and
amount with Taxes attributable to similar business activity conducted in prior
periods;

(c) There are no liens for Taxes upon any property or assets of the Company or
any Subsidiary except for liens for real and personal property Taxes not yet due
and payable and for which adequate reserves have been taken;

(d) No Audits are presently pending with regard to any Taxes or Tax Returns of
the Company or any Subsidiary, and no such Audit is threatened, and no
deficiency or adjustment for any Taxes has been proposed, asserted, or assessed
against the Company or any Subsidiary. No material adjustments have been
asserted as a result of any Audit which have not been resolved and fully paid,
and no issue has been raised by any Tax Authority in any Audit of the Company or
any Subsidiary that, if raised with respect to any other period not so audited,
could be expected to result in a proposed deficiency for any period not so
audited. Neither the Company nor any Subsidiary has ever received any notice of
any claim made by a Tax Authority in a jurisdiction where the Company or any
Subsidiary does not file a Tax Return, that the Company or any Subsidiary is or
may be subject to taxation by that jurisdiction;

(e) There are no outstanding requests, agreements, consents or waivers to extend
the statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against the Company or any Subsidiary, and no power of attorney
granted by the Company with respect to any Taxes or Tax Returns is currently in
force;

(f) Neither the Company nor any Subsidiary has any liability for or in respect
of the Taxes of, or determined by reference to the Tax liability of, another
Person, except to the extent the Company and Subsidiaries Tax liability is
consolidated with Seller;

(g) Neither the Company nor any Subsidiary is a party to, is bound by, or has
any obligation under, any Tax sharing agreement, Tax allocation agreement, Tax
indemnification agreement, agreement where liability is determined by reference
to the Tax liability of a third party, or any similar agreement, contract, or
arrangement;

 

16



--------------------------------------------------------------------------------

(h) The Company has not made a “check-the-box” election to be taxed as a
corporation pursuant to Treas. Reg. § 301.7701-3. At all times prior to the
completion of the Seller’s obligations in Section 6.7, the Company is and was
properly classified as an entity disregarded as separate from Seller for U.S.
federal income Tax purposes in accordance with Treas. Reg. § 301.7701-3. At all
times after the completion of the Seller’s obligations in Section 6.7, the
Company is properly classified as a partnership for U.S. federal income Tax
purposes;

(i) At all times after the completion of the Seller’s obligations in
Section 6.7, each Subsidiary is properly classified as an entity disregarded as
separate from the Company for U.S. federal income Tax purposes in accordance
with Treas. Reg. § 301.7701-3;

(j) The Company has not agreed nor is it required to include in income any
adjustment under either Section 481(a) or 263A of the Code (or an analogous
provision of state, local, or foreign law) by reason of a change in accounting
method or otherwise which would have an effect on any taxable period following
the Closing;

(k) Neither the Company nor any Subsidiary has entered into any closing
agreements with any Tax Authorities and has no pending requests for letter
rulings or similar administrative determinations with any Tax Authority;

(l) The Company has never had a permanent establishment in any foreign country,
as defined in any applicable Tax treaty or convention between the United States
of America and such foreign country;

(m) The Company has never engaged in any transaction that gives rise to: (x) a
registration obligation under Section 6111 of the Code or the Treasury
Regulations promulgated thereunder; (y) a list maintenance obligation under
Section 6112 of the Code or the Treasury Regulations promulgated thereunder; or
(z) a disclosure obligation as a “reportable transaction” under Section 6011 of
the Code or the Treasury Regulations promulgated thereunder;

(n) All amounts required to be collected or withheld by the Company or any
Subsidiary with respect to Taxes have been duly collected or withheld and any
such amounts that were or are required to be remitted to any Tax Authority have
been duly and timely remitted. All agreements between the Company or any
Subsidiary with their customers require the customer to pay all applicable sales
tax and such sales tax is collectible in full by the Company or the Subsidiary
in the ordinary course of business; and

(o) All of the property of the Company and the Subsidiaries that is subject to
property Tax has been properly listed and described on the property tax rolls of
the appropriate taxing jurisdiction for all periods prior to Closing and no
portion of such property constitutes omitted property for property tax purposes.

Section 3.12 Employee Benefits.

(a) Schedule 3.12 of the Disclosure Schedule contains a true, complete and
correct list of each employee benefit plan (including, without limitation, any
“employee benefit plan,” as defined in Section 3(3) of ERISA and employee
benefit plans such as foreign

 

17



--------------------------------------------------------------------------------

plans, that are not subject to the provisions of ERISA) and any employment,
change of control, bonus, pension, profit sharing, retirement, deferred
compensation, incentive compensation, unit option or purchase, equity-based
compensation, consulting, vacation, severance, disability, death benefit,
hospitalization, life or other benefits-related insurance, supplemental
unemployment benefits or other plan, program, policy, agreement, arrangement or
material understanding (whether formal or informal or whether or not legally
binding), (i) sponsored, maintained or contributed to or required to be
contributed to by the Company and its Subsidiaries or by any trade or business,
whether or not incorporated (an “ERISA Affiliate”), that together with the
Company would be deemed a “single employer” within the meaning of
Section 4001(b)(1) ERISA, for the benefit of any current or former employee,
manager or consultant of the Company, or (ii) with respect to which the Company
or any Subsidiary could have any liability (all the foregoing being herein
referred to as “Benefit Plans”). The Company has made available to Purchaser a
true and correct copy of all documents related to the Benefit Plans, including
but not limited to, (u) as they exist, the three most recent annual reports or
Form 5500 Series filings if required under ERISA, filed with the Internal
Revenue Service (the “IRS”) with respect each Benefit Plan, (v) a copy of each
written Benefit Plan (including all amendments thereto) or a written description
of any Benefit Plan that is not otherwise in writing and the most recent Summary
Plan Description, any Summary of Material Modifications or Form 5500 Series if
required under ERISA, (w) each trust agreement and group annuity contract, if
any, relating to such Benefit Plan, (x) the most recent actuarial report or
valuation relating to each Benefit Plan subject to Title IV of ERISA or
providing post-retirement health and/or life insurance benefits, (y) a current
determination letter received from the Internal Revenue Service with respect to
each Benefit Plan intended to qualify under Section 401(a) of the Code and
(z) all contracts relating to the Benefit Plans with respect to which the
Company or any ERISA Affiliate may have any liability, including, but not
limited to, insurance contracts, investment management agreements, subscription
and participants agreements and record keeping agreements.

(b) No Benefit Plans are subject to Title IV of ERISA. No event has occurred and
to the Company’s Knowledge, there exists no condition or set of circumstances
which are reasonably likely to occur in connection with which the Company or any
Subsidiary would be subject to any liability (except liability for benefits
claims and funding obligations payable in the ordinary course), under ERISA, the
Code or any other applicable law.

(c) With respect to Benefit Plans, in the aggregate, there are no funded benefit
obligations for which contributions have not been timely made or properly
accrued and there are no unfunded benefit obligations which have not been
accounted for by reserves, or otherwise properly footnoted in the Financial
Statements. There are no outstanding unfunded U.K. pension plan liabilities.

(d) Each of the Benefit Plans is and has been administered in compliance with
its terms and with applicable laws and regulations, including, but not limited
to, ERISA, the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Health Insurance Portability and Accountability Act of 1996, the Code and
federal and state securities laws.

(e) Each of the Benefit Plans that is intended to be a qualified plan within the
meaning of Section 401(a) of the Code has been determined by the IRS to be so
qualified and nothing has occurred to cause the loss of such qualified or
tax-exempt status, or the

 

18



--------------------------------------------------------------------------------

Company has applied to the IRS for such a determination prior to the expiration
of the requisite period under applicable Treasury Regulations or IRS
pronouncements in which to apply for such a determination and to make any
amendments necessary to obtain a favorable determination, or has been
established under a standardized prototype plan for which an IRS opinion letter
has been obtained by the plan sponsor and is valid as to the adopting employer.
Each fund established under a Benefit Plan that is intended to satisfy the
requirements of Section 501(c)(9) of the Code has so satisfied such
requirements.

(f) Neither the Company nor any Subsidiary has any obligations for retiree
health, medical or life insurance benefits under any Benefit Plan other than
(i) coverage mandated by applicable laws, (ii) death or retirement benefits
under any “employee pension plan” as defined in Section 3(2) of ERISA, or
(iii) benefits the full cost of which is borne by the current or former employee
(or beneficiary thereof). Each Benefit Plan that is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code is in material compliance
with such section.

(g) No Benefit Plan is a “multiemployer pension plan,” as such term is defined
in Section 3(37) of ERISA or a “multiple employer plan” as such term is defined
in Section 413(c) of the Code.

(h) Each Benefit Plan can be terminated within a period of thirty (30) days,
without payment of any additional compensation or amount or the additional
vesting or acceleration of any benefits.

(i) No Benefit Plan is under actual or, to the Company’s Knowledge, threatened
investigation, audit or review by any governmental agency, or the subject of any
pending, or to the Company’s Knowledge, threatened claim, lawsuit, arbitration
or other proceeding.

Section 3.13 Change in Control. Except as set forth in Schedule 3.13 of the
Disclosure Schedule, the Company is not a party to any contract, agreement or
understanding which contains a “change in control,” “potential change in
control” or similar provision. The consummation of the transactions contemplated
hereby will not (either alone or upon the occurrence of any additional acts or
events) (i) result in any payment (whether of severance pay or otherwise)
becoming due from the Company to any Person, or accelerate the time of payment
or vesting, or increase the amount of or otherwise enhance any benefit due from
the Company to any Person, (ii) result in the termination, modification or
cancellation of or default under any contract, franchise, license, permit,
authorization or approval or (iii) result in the payment of any amounts that
would be reasonably likely to be nondeductible under Section 280G of the Code.

Section 3.14 Intellectual Property.

(a) The Company and its Subsidiaries own or have a valid right to use all
trademarks, service marks, trade names, Internet domain names, designs, logos,
slogans, and general intangibles of like nature, together with all goodwill,
registrations and applications related to the foregoing (collectively,
“Trademarks”); patents and industrial design registrations or applications
(including any continuations, divisional, continuations-in-part, renewals,
reissues,

 

19



--------------------------------------------------------------------------------

and applications for any of the foregoing) (collectively, “Patents”); copyrights
(including any registrations and applications therefor); “maskworks” (as defined
under 17 U.S.C. § 901) and any applications and registrations therefor;
Software; technology; inventions, whether or not patented, patentable, tested or
reduced to practice; trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models, and methodologies
(collectively, “Trade Secrets,” and together with the foregoing, the
“Intellectual Property”) used or held for use in or necessary for the conduct of
the Business.

(b) Schedule 3.14(b)(1) of the Disclosure Schedule sets forth, a complete and
accurate list of all U.S. and foreign (i) Patents, (ii) Trademark registrations
(including Internet domain registrations) and applications and material
unregistered Trademarks and (iii) copyright and maskwork registrations and
applications, and material unregistered copyrights, including those in Software,
indicating for each, the applicable jurisdiction, registration number (or
application number), record owner and date issued (or date filed), for the
Intellectual Property owned by the Company and the Subsidiaries. Schedule
3.14(b)(2) of the Disclosure Schedule sets forth a complete and accurate list of
all license agreements, assignment agreements, covenants not to sue, and
development agreements (other than commercially available “shrink-wrap” or
“click-through” licenses acquired in the ordinary course of business having an
acquisition price of less than $10,000 for all such related licenses) granting
or restricting any right to use or practice any rights under any Intellectual
Property, whether the Company or a Subsidiary is the licensee or licensor
thereunder, and any settlement agreements or royalty agreements relating to any
Intellectual Property to which the Company or any Subsidiary is a party or
otherwise bound (collectively, the “License Agreements”), indicating for each
the title, the parties, date executed or entered into, and the Intellectual
Property covered thereby. The Company has furnished to Purchaser true and
correct copies of all License Agreements (or descriptions thereof, in the case
of oral contracts).

(c) The Intellectual Property owned by the Company and the Subsidiaries is free
and clear of all Liens, and the Company or a Subsidiary is listed in the records
of the appropriate United States, state, or foreign agency as the sole and
exclusive owner of record and beneficial owner for each application and
registration listed in Schedule 3.14(b)(1) of the Disclosure Schedule. With
respect to any Patents in which the Company or a Subsidiary has an ownership
interest: (i) each has been prosecuted in compliance with all applicable rules,
policies and procedures of the U.S. Patent and Trademark Office or applicable
foreign agency; and (ii) to the Company’s and the Subsidiaries’ Knowledge there
is no prior art or other facts that could render any of the claims in the
patents invalid or unenforceable.

(d) The Intellectual Property owned by the Company and the Subsidiaries and, to
the Company’s Knowledge, any Intellectual Property used by or held for use by
the Company or any Subsidiary, is valid and subsisting, in full force and
effect, and has not been canceled, expired or been abandoned. There is no
pending or threatened opposition, interference or cancellation proceeding before
any court or registration authority in any jurisdiction against the
registrations listed in Schedule 3.14(b)(1) of the Disclosure Schedule, or, to
the Company’s Knowledge, against any material Intellectual Property licensed to
the Company or any Subsidiary.

 

20



--------------------------------------------------------------------------------

(e) The products, technology and business of the Company and the Subsidiaries as
currently conducted, and the products, technology and business that the Company
or any Subsidiary currently expects to commercially develop or conduct as set
forth in Schedule 3.14(e)(l) of the Disclosure Schedule do not, to the Company’s
Knowledge, infringe upon, misappropriate, dilute or violate any Intellectual
Property owned or controlled by any third party (either directly or indirectly
such as through contributory infringement or inducement to infringe). There are
no claims or suits pending or, to the Company’s Knowledge, threatened, and
neither the Company nor a Subsidiary has received any written notice (or to the
Company’s Knowledge, any oral notice) of a third party claim or suit
(1) alleging that its activities or the conduct of its businesses infringes
upon, misappropriates, dilutes, violates, or constitutes the unauthorized use of
the Intellectual Property rights of any third party other than as set forth in
Schedule 3.14(e)(2) or (2) challenging the ownership, use, validity or
enforceability of any Intellectual Property owned, used or held for use by the
Company or any Subsidiary in the Business, and there has been no such written
claim (or, to the Company’s Knowledge, any oral claim) asserted or, to the
Company’s Knowledge, threatened in the past six (6) years against the Company or
any Subsidiary or, to the Company’s Knowledge, any other Person.

(f) There are no settlements, forbearances to sue (other than licenses granted
in the ordinary course), consents, judgments, or orders or similar obligations
which (i) restrict the Company’s or any Subsidiary’s rights to use any
Intellectual Property, (ii) restrict the Company’s or any Subsidiary’s business
in order to accommodate a third party’s Intellectual Property or (iii) permit
third parties to use any Intellectual Property owned or controlled by the
Company or any Subsidiary. Neither the Company nor any Subsidiary has licensed
or sublicensed its rights in any material Intellectual Property other than
pursuant to the License Agreements, and no royalties, honoraria or other fees
are payable by the Company or any Subsidiary for the use of or right to use any
Intellectual Property, except pursuant to the License Agreements. The License
Agreements are valid and binding obligations of all parties thereto, enforceable
in accordance with their terms, and there exists no event or condition which has
occurred or exists which constitutes or which, with or without notice, the
happening of any event and/or the passage of time, will result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default by the Company or any Subsidiary or, to the Company’s Knowledge, any
other party under any such License Agreement, or could cause the acceleration of
any obligation or loss of any rights of any party thereto or give rise to any
right of termination or cancellation thereof. Each License Agreement (or
description) sets forth the entire agreement and understanding between the
Company or the Subsidiary and the other parties thereto.

(g) The Company and the Subsidiaries use commercially reasonable efforts to
protect the confidentiality of their Trade Secrets. To the Company’s Knowledge,
no Trade Secret owned or used by the Company or any Subsidiary has been
disclosed or authorized to be disclosed to any third party other than pursuant
to a non-disclosure agreement that protects the Company’s and the Subsidiaries’
proprietary interests in and to such Trade Secrets in a commercially reasonable
fashion. Neither the Company nor any Subsidiary nor, to the Company’s Knowledge,
any other party to any non-disclosure agreement relating to the Trade Secrets of
the Company or any Subsidiary is in breach or default thereof.

 

21



--------------------------------------------------------------------------------

(h) No current or former partner, manager, officer or employee of the Company or
any Subsidiary (or any of their respective predecessors in interest) will, after
giving effect to each of the transactions contemplated herein, own or retain any
rights in or to, or have the right to receive any royalties as payment based on
the assignment, transfer or license of, any of the Intellectual Property owned
or used by the Company or any Subsidiary. Each such current or former partner,
manager, officer or employee of the Company or any Subsidiary who has, in each
case, been involved in the development or modification of any technology or
Intellectual Property owned or purported to be owned by the Company or any its
Subsidiaries, has executed a written agreement expressly assigning to the
Company or a Subsidiary all right, title and interest in any inventions and
works of authorship and all Intellectual Property rights therein and expressly
obligating such Person to maintain the confidentiality of the Trade Secrets
owned by or licensed to the Company or any Subsidiary and not to use such Trade
Secrets for the benefit of any Person other than the Company or a Subsidiary.

(i) To the Company’s Knowledge, no third party is misappropriating, infringing,
diluting, or violating any Intellectual Property owned by the Company and its
Subsidiaries and no such claims have been brought or threatened against any
third party by the Company or any Subsidiary in the past six (6) years.

(j) The consummation of the transactions contemplated by this Agreement will not
result in the loss or impairment of or payment of any additional amounts with
respect to, nor require the consent of any other Person in respect of, the
Company’s or any Subsidiary’s right to own, use, or hold for use any of the
Intellectual Property as owned, used, or held for use in the conduct of the
business as currently conducted and currently contemplated to be conducted.
Neither this Agreement nor the transactions contemplated by this Agreement, will
result in the Company, any Subsidiary or any of their Affiliates: (i) granting
to any third party any incremental right to or with respect to any Intellectual
Property owned by, or licensed to, any of them, (ii) being bound by, or subject
to, any incremental non-compete or other incremental restriction on the
operation or scope of their respective business, or (iii) being obligated to pay
any incremental royalties or other amounts, or offer any incremental discounts,
or being bound by any incremental “most favored pricing” terms to any third
party. As used in this Section 3.14, an “incremental” right, non-compete,
restriction, royalty, “most favored pricing” term or discount refers to a right,
non-compete, restriction, royalty, “most favored pricing” term or discount, as
applicable, in excess of the rights, non-competes, restrictions, royalties or
discounts payable that would have been required to be offered or granted, as
applicable, had the Parties not entered into this Agreement or consummated the
transactions contemplated hereby.

(k) 3.14(k) of the Disclosure Schedule lists all Software (other than
commercially available Software subject to “shrink-wrap” or “click-through”
licenses acquired in the ordinary course of business having an acquisition price
of less than $10,000 in for all such related licenses) owned, licensed, leased,
or otherwise used by the Company and the Subsidiaries, and identifies which
Software is owned, licensed, leased, or otherwise used, as the case may be.
Schedule 3.14(k) of the Disclosure Schedule lists all Software sold, licensed,
leased or otherwise distributed by the Company or any Subsidiary to any third
party, and identifies which Software is sold, licensed, leased, or otherwise
distributed as the case may be (the “Out-Licensed Software”). Neither the
execution nor the consummation of this Agreement will result in a release from
escrow of any Source Code in such Out-Licensed Software or the grant of
incremental rights to a

 

22



--------------------------------------------------------------------------------

Person with regard to such Source Code. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or could reasonably be expected to, result in the disclosure or
delivery by the Company or any Subsidiary or any Person acting on its behalf to
any Person of any Source Code in such Out-Licensed Software under any contract,
and no material portions of such Source Code has been disclosed, delivered or
licensed to a third party (other than deposits of Source Code with escrow agents
pursuant to escrow agreements in the ordinary course of business, which deposits
have not been released from escrow). With respect to the Software set forth in
Schedule 3.14(k) of the Disclosure Schedule which the Company or any Subsidiary
purports to own, such Software was either developed (i) by employees of the
Company or a Subsidiary within the scope of their employment, or (ii) by
independent contractors who have assigned their rights to the Company or a
Subsidiary pursuant to written agreements. “Software” means any and all
(A) computer programs, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code,
(B) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (C) descriptions, flow charts and
other work product used to design, plan, organize and develop any of the
foregoing, (D) the technology supporting any Internet site(s) operated by or on
behalf of the Company or any Subsidiary; and (E) all documentation, including
user manuals and training materials, relating to any of the foregoing. “Source
Code” means computer software and code, in form other than object code form,
including related programmer comments and annotations, help text, data and data
structures, instructions and procedural, object oriented and other code, which
may be printed out or displayed in human readable form.

(l) The Company and the Subsidiaries own or have the right to use (including,
without limitation, the rights to copy and to distribute and to sell to any
party) all Software developed by the Company or any Subsidiary, whether
developed for itself (as part of its core technology or otherwise) or on behalf
of any third party.

(m) With respect to the use of the Software in the conduct of the Business,
(i) no capital expenditures are necessary with respect to such use other than
capital expenditures in the ordinary course of business that are consistent with
the past practice of the Company and the Subsidiaries, (ii) each of the Company
and its Subsidiaries has not experienced any material defects in such Software,
including any material error or omission in the processing of any transactions
other than defects which have been corrected, and (iii) no such Software
contains any device or feature designed to disrupt, disable, or otherwise impair
the functioning of any Software.

(n) Schedule 3.14(n) of the Disclosure Schedule sets forth a list describing the
title, date, and parties (as applicable) to all license agreements for Open
Source Materials to which the Company or any Subsidiary is a party and describes
the manner in which such Open Source Materials have been utilized, including,
without limitation, whether and how the Open Source Materials have been modified
and/or distributed by the Company or any Subsidiary. Neither the Company nor any
Subsidiary has incorporated Open Source Materials into, or combined Open Source
Materials with, its products. “Open Source Materials” means all Software or
other material that is distributed as “open source software” or under a similar
open source licensing or distribution model, including, but not limited to, the
GNU General Public License (GPL), GNU Lesser General Public License (LGPL) or
Mozilla Public License (MPL).

 

23



--------------------------------------------------------------------------------

(o) The Company and the Subsidiaries have at all times complied in all material
respects with all applicable Laws and contractual obligations as well as their
own rules, policies, and procedures, in each case relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the Business.
No claims have been asserted or threatened in writing or, to the Company’s
Knowledge, otherwise threatened against the Company or any Subsidiary alleging a
material violation of any Person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any Law, contractual obligation, or
rule, policy, or procedure related to privacy, data protection, or the
collection and use of personal information collected, used, or held for use by
the Company in the conduct of the Business. The Company and the Subsidiaries use
commercially reasonable efforts to ensure that such information is protected
against unauthorized access, use, modification, or other misuse.

(p) All products of the Company or any Subsidiary conform in all material
respects with all applicable contractual commitments and all express warranties,
the Company’s and the Subsidiaries’ published product specifications and with
all regulations, certification standards and other requirements of any
applicable governmental entity. The channel activities of the Company and its
Subsidiaries related to sales or distribution of the products of the Company or
any Subsidiary conform in all material respects with all applicable contractual
commitments. The Company and the Subsidiaries have no liability (whether known
or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due or otherwise) for
replacement or modification of any Company product or other damages in
connection therewith other than in the ordinary course of business. There are no
material defects in the design of, or technology embodied in, any Company
product which impair or are likely to impair the intended use of such product of
the Company or any Subsidiary. There is no presently pending, or, to the
Company’s Knowledge, threatened, and, to the Company’s Knowledge, there is no
basis for, any civil, criminal or administrative actions, suits, demands,
claims, hearings, notices of violation, investigations, proceedings or demand
letters relating to any alleged hazard or alleged defect in design, manufacture,
materials or workmanship, including any failure to warn or alleged breach of
express or implied warranty or representation, relating to any product of the
Company or any Subsidiary. Neither the Company nor any Subsidiary has extended
to any of its customers any written product warranties, indemnifications or
guarantees that deviate in any material respect from the standard product
warranties, indemnification arrangements or guarantees of the Company or any
Subsidiary, a copy of which has been provided to Purchaser. The Company’s or any
Subsidiary’s liability for breach of warranty is limited to repair or
replacement of products or nonconforming parts. The Company’s and the
Subsidiaries’ aggregate liability for any breach of warranty for products
manufactured or services provided prior to Closing shall not exceed the warranty
reserve set forth in the Financial Statements. There are no material claims
against the Company or any Subsidiary alleging any defects in the Company’s or
any Subsidiary’s services or products, or alleging any failure of the products
or services of the Company or any Subsidiary to meet applicable specifications,
warranties or contractual commitments.

 

24



--------------------------------------------------------------------------------

Section 3.15 Contracts and Commitments. Except as set forth on Schedule 3.15 of
the Disclosure Schedule, with respect to Seller, the Company and the
Subsidiaries taken as a whole:

(a) There are no contracts or commitments under which Seller, the Company or any
Subsidiary is required to pay in excess of $100,000 or which extend for a term
of more than one year after the Closing;

(b) There are no outstanding sales contracts, commitments, or proposals of
Seller, the Company or any Subsidiary that call for the payment or receipt of
more than $100,000 in any fiscal quarter or which Seller, the Company or any
Subsidiary believes will result in any loss to Seller, the Company or any
Subsidiary, as the case may be, upon full completion or performance thereof;

(c) There are no outstanding contracts with managers, officers, employees,
agents, consultants, advisors, salesmen, sales representatives, distributors, or
dealers or any agreement or arrangement providing for the payment of any bonus
or commission based on sales or earnings;

(d) Seller, the Company and each Subsidiary are not in default, nor to the
Company’s Knowledge is there any basis for any valid claim of default, under any
contract made or obligation owed by Seller, the Company or any Subsidiary;

(e) Seller, the Company and each Subsidiary are not restricted by any contract
to which they are individually a party from carrying on their respective
businesses anywhere in the world;

(f) There are no material liabilities or obligations with respect to the return
of inventory or merchandise in the possession of wholesalers, distributors,
retailers, or other customers;

(g) There are no obligations for borrowed money, including guarantees of or
agreements to acquire any such obligation of others;

(h) There are no outstanding loans to any Person;

(i) There is no power of attorney outstanding or any obligations or liabilities
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, due or to become due or
otherwise), as guarantor, surety, co-signer, endorser, co-maker or indemnitor in
respect of the obligation of any Person;

(j) None of the employees, officers, managers, directors or equity owners of
Seller, the Company or the Subsidiaries have any interest in any property, real
or personal, tangible or intangible, including without limitation the rights
relating to the Intellectual Property, that is used in the conduct of the
Business;

 

25



--------------------------------------------------------------------------------

(k) There are no outstanding contracts under which the amount payable is
dependent upon the revenue, income or other similar measure of Seller, the
Company, any Subsidiary or any other Person;

(l) There are no outstanding contracts, licenses, leases, agreements or other
arrangements with respect to any Owned Property;

(m) There are no outstanding contracts, agreements, arrangements or
understandings relating to or involving any franchise, partnership, joint
venture or other similar arrangement;

(n) There are no outstanding contracts, agreements, arrangements or
understandings with respect to mergers or acquisitions, sales of securities or
sales of assets (other than sales of assets in the ordinary course of business
consistent with past practice), or investments by Seller, the Company or any
Subsidiary including any such contracts involving earnouts or seller financing;

(o) There are no outstanding contracts, agreements, arrangements or
understandings with governmental agencies, departments or authorities;

(p) There are no contracts, agreements, arrangements or understandings with any
officer, employee, director, agent, manager, consultant or advisor of Seller,
the Company or any of the Subsidiaries providing for the acceleration of vesting
or payment of any amounts of the vesting of any additional rights upon the
occurrence of a change of control of Seller, the Company or any Subsidiary or
upon the occurrence of any of the transactions contemplated by this Agreement or
the Unitholders Agreement; and

(q) There are no agreements, contracts, commitments, or restrictions that are
material to the business, financial condition, working capital, assets,
liabilities (whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, due or to become
due or otherwise), reserves or operations of Seller, the Company or any of the
Subsidiaries or which require the making of any charitable contribution.

All of the contracts listed in Schedule 3.15 of the Disclosure Schedule,
including all amendments or modifications thereto, all leases listed on Schedule
3.20 of the Disclosure Schedule and all License Agreements are sometimes
collectively referred to as “Material Contracts.” The Company has furnished to
Purchaser true and correct copies of all Material Contracts (or descriptions
thereof, in the case of oral contracts). Each Material Contract (or description)
sets forth the entire agreement and understanding between Seller, the Company,
the Subsidiaries and the other parties thereto. Each Material Contract is valid,
binding and in full force and effect. There is no event or condition which has
occurred or exists which constitutes or which, with or without notice, the
happening of any event and/or the passage of time, could constitute a default or
breach under any such Material Contract by Seller, the Company or any Subsidiary
or, to the Company’s Knowledge, any other party thereto, or could cause the
acceleration of any obligation or loss of any rights of any party thereto or
give rise to any right of termination or cancellation thereof. The Company has
no reason to believe that the parties to any Material Contract will not fulfill
their obligations thereunder in all material respects.

 

26



--------------------------------------------------------------------------------

Section 3.16 Employment and Labor Matters.

(a) (i) There is no labor strike, dispute, slowdown, stoppage or lockout
actually pending, or to the Company’s Knowledge, threatened against or affecting
the Company or any Subsidiary and since the Company’s inception there has not
been any such action; (ii) neither the Company nor any Subsidiary is a party to
or bound by any collective bargaining or similar agreement with any labor
organization, or work rules or practices agreed to with any labor organization
or employee association applicable to employees of the Company or any
Subsidiary; (iii) none of the employees of the Company or any Subsidiary are
represented by any labor organization or employee association and to the
Company’s Knowledge there are no current union organizing activities among the
employees of the Company or any Subsidiary and no question concerning
representation exist concerning such employees; (iv) the Company has provided to
Purchaser true, correct and complete copies of all written personnel policies,
rules or procedures applicable to employees of the Company and its Subsidiaries;
(v) the Company and the Subsidiaries are and have at all times been, in material
compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work, overtime
classification, immigration, equal employment opportunity, and occupational
safety and health, and are not engaged in any unfair labor practices as defined
in the National Labor Relations Act or other applicable law, ordinance or
regulation, and are, and have at all times been, in compliance with all
applicable laws respecting the classification of employees and independent
contractors, (vi) there is no unfair labor practice charge, charge of
discrimination or other complaint against the Company or any Subsidiary pending
or, to the Company’s Knowledge, threatened before the National Labor Relations
Board, the Equal Employment Opportunity Commission, the California Department of
Fair Employment and Housing or any other agency responsible for the prevention
of unlawful employment practices; and (vii) there are no complaints,
controversies, charges, lawsuits or other proceedings pending or, to the
Company’s Knowledge, threatened to be brought by any applicant for employment or
current or former employees alleging breach of any express or implied contract
for employment, any law or regulation governing employment or the termination
thereof or other discriminatory, wrongful or tortious conduct in connection with
the employment relationship. There are no employment contracts, severance
agreements, retention agreements, change in control agreements or
confidentiality agreements (other than standard employee proprietary information
and invention agreements) with any employees of the Company or any Subsidiary.
The execution of this Agreement and the consummation of the transactions
contemplated hereby will not result in a breach or other violation of any
collective bargaining agreement or any other employment contract or arrangement
to which the Company or any Subsidiary is a party. For purposes of this
Section 3.16(a), the term “employees of the Company” or similar terminology
includes employees of Seller who will be transferred to the Company on or prior
to the Closing Date.

(b) Subject to applicable law, the Company has provided Purchaser with the
names, titles, base salary or wage rate, overtime classification, most recent
bonus amount, if any, and start date as of the most recent practicable date for
employees of Seller, the Company and the Subsidiaries.

 

27



--------------------------------------------------------------------------------

(c) From the enactment of the Worker Adjustment and Retraining Notification Act
of 1988 (the “WARN Act”) to the date of this Agreement, neither the Company nor
any Subsidiary has effectuated (i) a “plant closing” (as defined in the WARN
Act) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company or any
Subsidiary, or (ii) a “mass layoff” (as defined in the WARN Act) affecting any
site of employment or facility of the Company or any Subsidiary, nor has the
Company or any Subsidiary been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar state or local law including California Labor Code Section 1400. None of
the employees of the Company, Seller or any Subsidiary has suffered an
“employment loss” (as defined in the WARN Act) during the ninety (90) day period
prior to the execution of this Agreement.

Section 3.17 Environmental Matters.

(a) The Company and the Subsidiaries are in compliance with all Environmental
Laws applicable to their properties, business, or operations in all material
respects which compliance includes, but is not limited to, the possession by the
Company and the Subsidiaries of all material permits and other governmental
authorizations required under applicable Environmental Laws, and compliance with
the terms and conditions thereof. Neither the Company nor any Subsidiary has
received any written communication, whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Company or any
Subsidiary is not in full compliance with all Environmental Laws, and, to the
Company’s Knowledge, there are no circumstances that may prevent or interfere
with such compliance in the future. All of the permits the Company and each
Subsidiary with respect to Environmental Laws are listed on Schedule 3.17(a) of
the Disclosure Schedule.

(b) There are no Environmental Claims pending, alleged or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or against any
person or entity whose liability for any Environmental Claim the Company or any
Subsidiary has retained or assumed either contractually or by operation of law.

(c) To the Company’s Knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Materials of Environmental Concern on, at, in or from the indoor or outdoor
environment at any location by or attributable to the Company or any Subsidiary,
that could form the basis of any Environmental Claim against the Company, any
Subsidiary or against any person or entity whose liability for any Environmental
Claim the Company or any Subsidiary has retained or assumed either contractually
or by operation of law. Without limiting the foregoing, the Company is not
subject to any existing or unfulfilled obligation to perform remediation of
environmental contamination or to otherwise address or respond to any release
into the environment of Materials of Environmental Concern.

(d) The Company has provided to Purchaser all assessments, reports, data,
results of investigations or audits, and other material information that is in
the possession of or reasonably available to the Company and each Subsidiary
regarding environmental matters pertaining to, or the environmental condition
of, the properties, business or operations of the Company and the Subsidiaries,
or the compliance (or noncompliance) by the Company and the Subsidiaries with
any Environmental Laws.

 

28



--------------------------------------------------------------------------------

Section 3.18 Insurance.

(a) Schedule 3.18(a) of the Disclosure Schedule contains an accurate and
complete description of all policies of fire, liability, workmen’s compensation
and other forms of insurance owned or held by the Company and the Subsidiaries.
All such policies are in full force and effect, all premiums with respect
thereto covering all periods up to and including the date of the Closing will
have been paid, no defaults are on-going and no notice of cancellation or
termination has been received with respect to any such policy. Such policies
will remain in full force and effect through the Closing, without the payment of
additional premiums and will not in any material way be affected by, or
terminate or lapse by reason of, the transactions contemplated by this
Agreement.

(b) All pending claims, if any, made against the Company or any Subsidiary that
are covered by insurance have been disclosed to and accepted by the appropriate
insurance companies and are being defended by such appropriate insurance
companies and are described in Schedule 3.18(b) of the Disclosure Schedule; no
claim has been denied since the Company’s inception. During the last six
(6) months, no policy of the Company or any Subsidiary has been cancelled by the
issuer thereof. During the last six (6) months, neither the Company nor any
Subsidiary has been refused any insurance nor has coverage been limited by any
insurance carrier.

Section 3.19 Title to Properties; Encumbrances.

(a) The Company and the Subsidiaries have good, valid and marketable title to
all the tangible properties and assets which they purport to own (real, personal
and mixed), and all the properties and assets purchased by the Company or any
Subsidiary since the date of the December Balance Sheet, which subsequently
acquired properties and assets (other than inventory) valued at over $100,000
are listed in Schedule 3.19(a) of the Disclosure Schedule. All such properties
and assets are free and clear of all mortgages, title defects or objections,
Liens, claims, charges, security interests or other encumbrances including,
without limitation, leases, chattel mortgages, conditional sales contracts,
collateral security arrangements and other title or interest retention
arrangements, and are not, in the case of real property, subject to any rights
of way, building use restrictions, exceptions, variances, reservations or
limitations except, with respect to all such properties and assets, (i) Liens
shown on the December Balance Sheet as securing specified liabilities or
obligations and liens incurred in connection with the purchase of property
and/or assets, if such purchase was effected after the date of the December
Balance Sheet, with respect to which no default exists; (ii) imperfections of
title, liens and easements, if any, none of which are substantial in amount,
materially detract from the value or impair the use of the property subject
thereto, or impair the operations of the Company or the Subsidiaries and which
have arisen only in the ordinary course of business and consistent with past
practice since the date of the December Balance Sheet; and (iii) liens for
current taxes not yet due. The equipment of the Company and the Subsidiaries is
in good operating condition and repair and is adequate for the uses to which it
is being put. At the Closing, the assets and properties of the Company and the
Subsidiaries will include all of the assets and properties necessary for or
currently used in the conduct of the Business.

 

29



--------------------------------------------------------------------------------

(b) Schedule 3.19(b) of the Disclosure Schedule sets forth each interest in real
property (including all land, buildings, easements and other real property
rights) owned by the Company and the Subsidiaries (the “Owned Property”). The
Company or its Subsidiary enjoys peaceful and quiet possession of the Owned
Property. To the Company’s Knowledge, the Owned Property is legally subdivided
and consists of separate tax lots so that each is assessed separate and apart
from any other real property. There are no material Taxes, levies, fees or
similar costs or charges which must be paid with respect to existing water or
sewer hook-ups relating to the Owned Property, other than amounts payable to the
providers of such utilities based on use and consumption thereof.

(c) To the Company’s Knowledge, none of the buildings, plant or structures on
any Owned Property or leased property set forth in Schedule 3.20 of the
Disclosure Schedule is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are, individually and in the aggregate,
immaterial, and any repairs, maintenance and replacements required to be made by
lessors of leased property. All utility systems serving such property are
adequate for the business of the Company as currently conducted. There is no
pending or, to the Company’s Knowledge, threatened condemnation, eminent domain
or similar proceeding with respect to any such property.

(d) Except as disclosed in Schedule 3.19(d) of the Disclosure Schedule, (i) each
of the Accounts Receivable arose in the ordinary course of business of the
Company and represents the genuine, valid and legally enforceable indebtedness
of the account debtor (subject only to creditors’ rights), (ii) to the Knowledge
of the Company, neither the Company nor any of the Subsidiaries have received
written notice that a set-off (other than discounts for prompt payment shown on
the invoice) has been asserted by any of the account debtors of such Accounts
Receivable, except to the extent reflected in reserves set forth in the Latest
Balance Sheet in accordance with GAAP, and (iii) to the Knowledge of the
Company, neither the Company nor any of the Subsidiaries has received written
notice that any of the account debtors of the Accounts Receivable is involved in
a bankruptcy proceeding, except to the extent reflected in reserves set forth in
the Latest Balance Sheet in accordance with GAAP. The reserves set forth in the
Latest Balance Sheet were determined consistent with past practices and, to the
Knowledge of the Company, are adequate. The Company and the Subsidiaries have
good and valid title to the Accounts Receivable free and clear of all Liens.
Except as disclosed on Schedule 3.19(d) of the Disclosure Schedule, since the
date of the listing of aged Accounts Receivable described below, to the
Knowledge of the Company, no goods or services having a fair market value or
book value of $10,000 or more, the sale or provision of which gave rise to any
Accounts Receivable, have been returned or rejected by any account debtor or
lost or damaged prior to receipt thereby. Set forth on Schedule 3.19(d) of the
Disclosure Schedule is a listing of aged Accounts Receivable as of a date no
more than seven (7) days prior to the date hereof.

(e) Schedule 3.19(e) of the Disclosure Schedule lists the location of the entire
inventory, equipment and other material tangible assets of the Company and the
Subsidiaries. The Company and the Subsidiaries own their respective inventory
free and clear of

 

30



--------------------------------------------------------------------------------

all Liens. None of such inventory is covered by any financing statements. Except
as disclosed on Schedule 3.19(e) of the Disclosure Schedule, such inventory was
created or acquired for sale in the ordinary course of business of the Company
or its Subsidiaries and is in good and saleable condition and is not obsolete,
slow moving or damaged, except to the extent reflected in reserves set forth in
the Latest Balance Sheet in accordance with GAAP. Except as disclosed on
Schedule 3.19(e) of the Disclosure Schedule, all of such inventory is located at
the locations of the real property of the Company and the Subsidiaries and none
of such inventory is subject to any consignment, bailment, warehousing or
similar arrangement.

Section 3.20 Leases. Schedule 3.20 of the Disclosure Schedule contains a list of
all leases relating to real property to which the Company or any Subsidiary is a
party, copies of which have been previously delivered to Purchaser. All such
leases are valid, binding and enforceable against the Company or a Subsidiary,
as the case may be, in accordance with their terms, and are in full force and
effect; there are no existing material defaults by the Company or any Subsidiary
thereunder, and, to the Company’s Knowledge, no event has occurred which
(whether with or without notice, lapse of time or the happening or occurrence of
any other event) would constitute a default by the Company or any Subsidiary
thereunder. The Company or a Subsidiary is entitled to continue to occupy such
leased property under the existing leases in the event of a change of ownership
or foreclosure upon the fee interest in such leased property. Such leases are
subordinate to the rights of any lenders, ground lessors and other parties
holding a superior interest in and to such leased premises.

Section 3.21 Related Party Transactions. No contracts or agreements are in
effect between the Company or any Subsidiary, on the one hand, and officers,
managers, employees or equity owners of the Company, any Subsidiary or their
respective Affiliates, on the other hand.

Section 3.22 Absence of Certain Payments. None of the Company, Seller or any
Subsidiary, or any of their respective officers, managers, employees or, to the
Company’s Knowledge, agents or other Persons acting on behalf of any of them has
(i) engaged in any activity prohibited by the United States Foreign Corrupt
Practices Act of 1977 or any other similar law, regulation, decree, directive or
order of any Governmental Entity and (ii) without limiting the generality of the
preceding clause (i), used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others.
None of the Company, Seller or any Subsidiary, or any of their respective
managers, officers, employees or agents of other persons acting on behalf of any
of them, has accepted or received any unlawful contributions, payments, gifts or
expenditures.

Section 3.23 Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any brokers’ or
finder’s fee or any other commission or similar fee in connection with the
origination, negotiation or execution of this Agreement or the consummation of
the Transaction or any of the other transactions contemplated by this Agreement.

Section 3.24 Books and Records. The minute books and equity ownership record
books of the Company contain all (i) minutes of meetings of their respective
members and

 

31



--------------------------------------------------------------------------------

manager(s), (ii) written statements of actions taken by their respective members
and manager(s) without a meeting, and (iii) records of the issuance, transfer,
transfer and cancellation of all units of equity ownership and other securities,
in each case since the date of formation of the Company, respectively. Such
minute books and equity ownership record books are true and complete in all
respects.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the SEC Documents of Purchaser filed since January 1,
2007, the Purchaser represents and warrants to Seller and the Company as of the
date hereof and as of the Closing Date as set forth below.

Section 4.1 Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Purchaser is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such other jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not have a Purchaser Material Adverse
Effect. For purposes of this Agreement, “Purchaser Material Adverse Effect” with
respect to Purchaser means any event or occurrence that has had or could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect (i) on the business, capitalization, assets, liabilities,
properties, results of operations or condition (financial or otherwise) of
Purchaser, or (ii) that would prevent or materially alter or delay the
Transaction or any of the other transactions contemplated hereby, in each case
other than as a result of changes or effects resulting, directly or indirectly,
from (A) the public announcement of or performance of the Transaction (including
any action or inaction by Purchaser’s customers, suppliers, employees or
competitors as a result of the public announcement or consummation of the
Transaction), (B) changes in GAAP or any applicable law, (C) changes in the
industry in which Purchaser operates, (D) any attack on, or by, outbreak or
escalation of hostilities or acts of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity,
or (E) changes in general economic conditions or the financial securities
markets and credit markets generally, but only to the extent any such change
described in clauses (B), (C), (D), and (E) is not specifically related to
Purchaser or disproportionately affects Purchaser relative to other businesses
that derive substantially all of their revenue from the industry in which
Purchaser is engaged.

Section 4.2 Authority Relative to this Agreement. Purchaser has full power and
corporate authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the Board of Directors of Purchaser, and no
other corporate proceedings on the part of Purchaser are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. Purchaser
has reserved the funds necessary to complete the Transaction

 

32



--------------------------------------------------------------------------------

and will not be required to obtain the approval of any Person to satisfy its
financial obligations on the Closing Date. This Agreement, when executed and
delivered by Purchaser, will constitute a valid and binding agreement of
Purchaser enforceable in accordance with its terms, subject to (a) law of
general application relating to specific performance, injunctive relief or other
equitable remedies, (b) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (c) federal or state laws limiting
enforceability of the indemnification provisions in Article IX of this
Agreement.

Section 4.3 No Conflict; Consent.

(a) No notice to, filing with, and no permit, authorization, consent or approval
of any Governmental Entity or any private third party is necessary for the
consummation by Purchaser of the transactions contemplated by this Agreement,
except for (a) filings required under Regulation D of the Securities Act;
(b) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state securities
laws and the securities laws of any foreign country; (c) such filings and
approvals as may be required in any foreign jurisdiction; and (d) such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, could not be reasonably expected to have a Purchaser Material
Adverse Effect.

(b) No consent, order, authorization, approval, declaration or filing is
required on the part of Purchaser for or in connection with the execution,
delivery or performance of this Agreement and the other agreements, documents
and instruments of Purchaser contemplated hereby. Neither the execution and
delivery of this Agreement by Purchaser, the consummation by Purchaser of the
transactions contemplated hereby nor compliance by Purchaser with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of Purchaser’s certificate of incorporation or bylaws, (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration or result in the creation of any Lien) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
permit, authorization, franchise, contract, agreement or other instrument or
obligation to which Purchaser is a party or by which it or any of its properties
or assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Purchaser, or its properties or
assets.

Section 4.4 Litigation. There is no action, suit, proceeding, arbitration,
investigation pending before any Government Entity or arbitration or mediation
panel or, to Purchaser’s Knowledge, threatened in which Purchaser is a party
that challenges this Agreement or any of the transactions contemplated herein or
could reasonably be expected to prevent, or materially alter or delay, any of
the transactions contemplated by this Agreement.

Section 4.5 Investment Representations.

(a) Relationship to Company; Sophistication; Experience. Purchaser either
(i) has a preexisting business or personal relationship with the Company and/or
any of its officers, directors or controlling persons or (ii) the Purchaser has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective purchase of the
Units and the Class A-1 Units.

 

33



--------------------------------------------------------------------------------

(b) Restrictions on Transfer. Purchaser acknowledges that the Units and the
Class A-1 Units must be held indefinitely unless subsequently registered under
the Securities Act or the Company receives an opinion of counsel satisfactory to
the Company that such registration is not required. Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of securities purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the existence
of a public market for the securities, the availability of certain current
public information about the Company, the resale occurring not less than six
months after a party has purchased and paid for the securities to be sold, and,
in the case of sales by affiliates of the Company, the sale being made through a
“broker’s transaction” or a transaction directly with a “market maker” and the
number of securities being sold during any three-month period not exceeding
specified limitations. Purchaser further acknowledges and understands that the
Company may not be satisfying the current public information requirement of Rule
144 at the time Purchaser wishes to sell the Units and, if so, Purchaser would
be precluded from selling the Units under Rule 144 even if the six-month minimum
holding period has been satisfied.

(c) No Public Market. Purchaser understands that no public market now exists for
the Units or the Class A-1 Units, that there can be no assurance that a public
market will ever exist for the Units and that the Company is under no obligation
to register the Units or the Class A-1 Units.

(d) Exemption from Registration. Purchaser further acknowledges that, in the
event all of the requirements of Rule 144 are not met, compliance with another
registration exemption will be required; and that, although Rule 144 is not
exclusive, the staff of the SEC has expressed its opinion that persons proposing
to sell private placement securities other than in a registered offering and
other than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, that such persons and the brokers who participate in the transactions do
so at their own risk, and that, therefore, there is no assurance that any
exemption from registration under the Securities Act will be available or, if
available, will allow such person to dispose of, or otherwise transfer, all or
any portion of the Units or the Class A-1 Units.

(e) Access to Information. Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management and the opportunity to inspect Company facilities and such books and
records and material contracts as Purchaser deemed necessary to its
determination to purchase the Units and the Class A-1 Units; provided, however,
that such discussions or inspections shall not limit the ability of the
Purchaser to seek recovery for Damages in accordance with Article IX.

(f) Purchaser’s Liquidity. Purchaser (i) has no need for liquidity in
Purchaser’s investment, (ii) is able to bear the substantial economic risks of
an investment in the Units and the Class A-1 Units for an indefinite period and
(iii) at the present time, can afford a complete loss of such investment.

 

34



--------------------------------------------------------------------------------

(g) Offer and Sale. Purchaser understands that the transfer of the Units and the
issuance of the Class A-1 Units have not been registered under the Securities
Act in reliance upon an exemption therefrom. Purchaser was not offered or sold
the Units or the Class A-1 Units, directly or indirectly, by means of any form
of general solicitation or general advertisement, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
(ii) any seminar or other meeting whose attendees had been invited by general
solicitation or general advertising.

(h) Risks. Purchaser is aware that the Units and the Class A-1 Units are highly
speculative and that there can be no assurance as to what return, if any, there
may be. Purchaser is aware that the Company may issue additional securities in
the future which could result in the dilution of Purchaser’s ownership interest
in the Company.

(i) Reliance. Purchaser has not relied and is not relying on any warranties,
representations or other statements whatsoever, whether written or oral (from or
by the Seller, the Company or any Person acting on their behalf) other than
those expressly set out in this Agreement (including the Disclosure Schedule)
and the other Transaction Documents.

(j) Investment Entity. Purchaser is authorized and otherwise duly qualified to
purchase and hold the Units; such entity has its principal place of business as
set forth in Section 11.5 hereof; and such entity has not been formed for the
specific purpose of acquiring the Units.

(k) Accredited Investor. Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

ARTICLE V

COVENANTS OF THE COMPANY

The Company covenants and agrees to perform as follows:

Section 5.1 Conduct of Business Pending Transaction. Except as otherwise
specifically provided in this Agreement or in Schedule 5.1 of the Disclosure
Schedule, from the date of this Agreement to the earlier of the Closing or
termination of this Agreement, Seller, the Company and each Subsidiary shall
(i) use all reasonable efforts to conduct its operations only in the ordinary
and usual course of business and consistent with past practices and
(ii) preserve intact its present business organization, keep available the
services of its present officers, key employees and consultants and preserve its
present relationships with licensors, licensees, customers, suppliers, key
employees and others having business relationships with it. Without limiting the
generality of the foregoing, and except as otherwise specifically provided in
this Agreement, none of Seller, the Company or any of the Subsidiaries have, and
hereafter none of Seller, the Company or any Subsidiary will, directly or
indirectly, prior to the Closing, without the prior written consent of Purchaser
(which will not be unreasonably withheld):

(a) propose or adopt any amendment to or otherwise change the Current Operating
Agreement or any of their respective organizational documents, except as
necessary to carry out the transactions contemplated by this Agreement in the
manner approved by Purchaser;

 

35



--------------------------------------------------------------------------------

(b) authorize for issuance, sale, pledge, disposition or encumbrance, or issue,
sell, accelerate pledge, dispose of or encumber (whether through the issuance or
granting of options, warrants, commitments, subscriptions, rights to purchase,
convertible securities or otherwise), any equity interests of any class or any
other securities of, or any other ownership interest in, Seller, the Company or
any Subsidiary (except for the issuance of Securities specifically permitted in
this Agreement) or amend any of the terms of any such securities or agreements
outstanding on the date hereof;

(c) reclassify, combine, split or subdivide any units of its equity interests,
declare, set aside or pay any dividend or other distribution (whether in cash,
securities or property or any combination thereof) in respect of any class or
series of its equity interests, other than any dividend declared prior to the
date hereof;

(d) redeem, purchase or otherwise acquire, or propose or offer to redeem,
purchase or otherwise acquire, any outstanding Units or other securities of the
Company, other than repurchases pursuant to the terms of agreements entered into
prior to the date hereof and previously provided to Purchaser prior to the date
hereof;

(e) organize any new subsidiary, acquire any equity securities of any Person or
acquire any equity or ownership interest (financial or otherwise) in any
business;

(f) (i) incur, assume or prepay any material liability, or incur any
indebtedness for borrowed money other than in accordance with the Company’s
current financing arrangements, (ii) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any third party, (iii) make any loans, advances or capital
contributions to, or investments in, any third party, (iv) mortgage or pledge
any of its material properties or assets, tangible or intangible, or create or
suffer to exist any Lien thereupon, or (v) authorize any new capital
expenditures for property, plant and equipment;

(g) make any change in the compensation payable or to become payable to any of
its officers, managers, employees, agents or consultants or to Persons providing
management services, or enter into or amend, in any respect, any Benefit Plan or
make any loans to any of its officers, managers, employees, Affiliates, agents
or consultants or make any change in its existing borrowing or lending
arrangements for or on behalf of any such Persons pursuant to a Benefit Plan or
otherwise;

(h) license (except for non-exclusive licenses in the ordinary course of
business consistent with past practice) or otherwise transfer, dispose of,
abandon, permit to lapse or dedicate to the public domain any of the Company’s
Intellectual Property, or dispose of or disclose to any Person any trade secret,
formula, process or know-how not theretofore a matter of public knowledge other
than in the ordinary course of business consistent with past practice and
subject to appropriate confidentiality restrictions;

 

36



--------------------------------------------------------------------------------

(i) enter into any material contract or transaction, including but not limited
to, any contract or commitment that would be disclosable under Schedule 3.15 of
the Disclosure Schedule had such contract or commitment existed as of the date
hereof;

(j) cancel any debts or waive, release or relinquish any contract rights or
other rights of substantial value other than in the ordinary course of business,
consistent with past practices;

(k) authorize, recommend, propose or enter into or announce an intention to
authorize, recommend, propose or enter into a term sheet, letter of intent,
agreement in principle or a definitive agreement with respect to any
transaction, consolidation, liquidation, dissolution, or business combination,
any acquisition of a material amount of property or assets or securities, or any
disposition of a material amount of property or assets or securities;

(l) make any change with respect to accounting policies or procedures in effect
as of the Company’s fiscal year ended December 28, 2007;

(m) pay, discharge or satisfy any material claims, liabilities or obligations
(whether asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due or otherwise) other than the
payment, discharge or satisfaction of liabilities in the ordinary course of
business, consistent with past practices;

(n) file any amendment to any Tax Return or make any election relating to Taxes,
change any election relating to Taxes already made, adopt or change any
accounting method relating to Taxes, enter into any closing agreement relating
to Taxes, settle any claim or assessment relating to Taxes, consent to any claim
or assessment relating to Taxes or any waiver of the statute of limitations for
any such claim or assessment or surrender any right to claim a refund of Taxes;

(o) enter into any agreement to indemnify or hold harmless any Person;

(p) permit the transfer of any securities of the Company;

(q) take any action set forth in Section 3.6(a) through (p); or

(r) commit or agree (in writing or otherwise) to take any of the foregoing
actions or any action, or fail to take any action, that would cause the failure
of the conditions set forth in Article VII.

Section 5.2 Access; Confidentiality.

(a) The Company shall afford to the officers, employees, accountants and counsel
of Purchaser full access to the Company and its Subsidiaries during normal
business hours from the date hereof until the Closing or termination of this
Agreement, to all its properties, books, contracts, commitments, records,
employees, advisors, consultants, other personnel, customers, service providers,
vendors or suppliers of, or others having material business relations with, the
Company and, during such period, the Company shall furnish promptly to Purchaser
all other information concerning their respective businesses, properties and
personnel as Purchaser may reasonably request.

 

37



--------------------------------------------------------------------------------

(b) All non-public information disclosed by any Party (or its representatives)
whether before or after the date hereof, in connection with the transactions
contemplated by, or the discussions and negotiations preceding, this Agreement
to any Party (or its representatives) shall be kept confidential by such other
Party and its representatives under the Non-Disclosure Agreement dated
November 19, 2008, which agreement shall govern all information exchanged
between the Parties through the Closing, and no such information shall be used
by any such Persons other than as contemplated by this Agreement.

ARTICLE VI

OTHER COVENANTS

Section 6.1 All Reasonable Efforts.

(a) Prior to the Closing, upon the terms and subject to the conditions set forth
in this Agreement, each of the Parties agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable (including any antitrust matters in any foreign
jurisdiction) to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
reasonable efforts to accomplish the following: (i) taking all reasonable acts
necessary to cause the conditions precedent set forth in Article VII to be
satisfied, (ii) obtaining all necessary actions or non-actions, waivers,
consents, approvals, orders and authorizations from Governmental Entities
(including in any foreign jurisdiction) and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and taking all commercially
reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Entity, (iii) obtaining all
necessary consents, approvals or waivers from third parties, (iv) defending any
suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed and (v) execution or delivery of any additional instruments
necessary to consummate the transactions contemplated by, and to fully carry out
the purposes of, this Agreement.

(b) Without limiting the generality of the foregoing, Purchaser, Seller and the
Company shall, to the extent not otherwise completed prior hereto, promptly
after the date of this Agreement, prepare and file the notifications required in
any foreign jurisdiction in connection with the Transaction, if any. Seller and
Purchaser shall respond as promptly as practicable to any inquiries or requests
received from any Governmental Entity for additional information or
documentations. Seller and Purchaser shall (i) give the other Party prompt
notice of the commencement of any Legal Proceeding by or before any Governmental
Entity with respect to the Transaction or any of the other transactions
contemplated by this Agreement,

 

38



--------------------------------------------------------------------------------

(ii) keep the other Party informed as to the status of any such Legal Proceeding
and (iii) promptly inform the other Party of any communication to or from any
Governmental Entity regarding the Transaction. Seller and Purchaser will consult
and cooperate with one another, and will consider in good faith the views of one
another, in connection with any analysis, appearance, presentation, memorandum,
brief, argument, opinion or proposal made or submitted in connection with any
legal proceeding under or relating to any applicable foreign, federal or state
antitrust or fair trade law. In addition, except as may be prohibited by any
Governmental Entity or by any legal requirement, in connection with any legal
proceeding under or relating to any applicable foreign, federal or state
antitrust or fair trade law or any other similar legal proceeding, each of
Seller and Purchaser will permit authorized representatives of the other Party
to be present at each meeting or conference relating to any such legal
proceeding and to have access to and be consulted in connection with any
document, opinion or proposal made or submitted to any Governmental Entity in
connection with any such legal proceeding.

Section 6.2 Dissolution of Newco. Within sixty (60) days following the Closing,
Seller shall cause Newco to be liquidated and dissolved in accordance with
Delaware law. The dissolution of Newco shall have the effect of transferring all
of Newco’s assets, including the 45 Units of the Company held by Newco, to
Seller. Seller shall take all action necessary to cause Newco to authorize and
approve and to execute and deliver the New Operating Agreement at the Closing.

Section 6.3 Operation of Seller. From the Closing Date until December 31, 2013,
the functions of Seller shall be to (i) hold securities of the Company,
(ii) exercise its rights and comply with its obligations under this Agreement,
the New Operating Agreement and the Unitholders Agreement, (iii) act as
co-borrower on credit facilities in existence on the date hereof, and
(iv) exercise its rights and comply with its obligations under agreements with
its securityholders and under its equity-based compensation instruments (such as
stock appreciation rights and stock options), and it shall conduct no business
(including the incurrence of any Indebtedness) other than as is necessary to
fulfill this function, except with the written consent of Purchaser or any
successor entity to Purchaser. Without limiting the foregoing, Seller shall
ensure that at all times from the Closing Date until December 31, 2013, holders
of its equity securities constituting at least a majority (on a fully-diluted
basis) of the voting power of Seller’s outstanding stock shall have executed a
Voting Agreement with Purchaser. Seller further agrees that, in the event its
purchase right with respect to any of the shares of Seller’s Common Stock
becomes exercisable under the Buy-Sell Agreement, Seller shall promptly assign
its purchase right to Schilling and, to the extent Seller’s purchase right is
not fully exercised by Schilling, Seller shall then assign its purchase right to
Purchaser within the time frame permitted for Seller to exercise its purchase
right under the Buy-Sell Agreement. Seller agrees to keep Purchaser reasonably
informed of all developments related to the occurrence of any event that gives
rise to Seller’s purchase right under the Buy-Sell Agreement and all
determinations made by Seller and Schilling related thereto. Seller shall not
enter into any amendment or modification to the Buy-Sell Agreement without the
prior written consent of Purchaser.

Section 6.4 Company Property. If, after the Closing, Seller owns or shall at any
time hereafter acquire any rights in any assets, contracts or property relating
to the Business, Seller shall, and hereby does, transfer all of its rights,
title and interest in such assets, contracts or property to the Company for no
additional consideration. Seller shall execute and deliver such additional
documents and instruments and take such other actions as Purchaser shall
reasonably request to give effect to the provisions of this Section 6.4.

 

39



--------------------------------------------------------------------------------

Section 6.5 Publicity. The initial press release with respect to the execution
of this Agreement shall be a joint press release acceptable to Purchaser and
Seller and none of the Parties to this Agreement shall issue a press release
without the prior written consent of Purchaser and Seller, except as required by
Law. Thereafter, until the Closing or the date this Agreement is terminated
pursuant to Article VIII hereof, neither Seller nor any of its Affiliates shall
issue or cause the publication of any press release or other announcement with
respect to the Transaction or this Agreement without prior approval of
Purchaser.

Section 6.6 Notification of Certain Matters. Seller and the Company shall give
prompt notice to Purchaser of the occurrence (or non-occurrence) of any event of
which Seller and the Company has Knowledge, the occurrence (or non-occurrence)
of which would be likely to cause any representation or warranty regarding
Seller, the Company or any Subsidiary contained in this Agreement to be untrue
or inaccurate in any material respect and of the occurrence of any material
failure of Seller, the Company or any Subsidiary to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder such that any condition in Article VII would not be satisfied; and
Purchaser shall give prompt notice to Seller of the occurrence (or
non-occurrence) of any event of which Purchaser has Knowledge, the occurrence
(or non-occurrence) of which would be likely to cause any representation or
warranty of Purchaser contained in this Agreement to be untrue or inaccurate in
any material respect and of the occurrence of any material failure of Purchaser
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder such that any condition in Article VII would
not be satisfied; provided, however, that (x) delivery of any notice pursuant to
this Section 6.6 shall not limit or otherwise affect the remedies available to
either Party hereunder, (y) shall not constitute an admission by the Party
delivering such notice that any such representation or warranty has been
breached and (z) shall not affect or be deemed to modify any representation or
warranty contained in this Agreement (or any exhibit, schedule, or certificate
delivered pursuant to this Agreement) or the conditions to the Parties to
consummate the transactions contemplated hereby.

Section 6.7 Transfer of Unit. Prior to the Closing Date, Schilling will purchase
from Seller one-tenth of one Unit.

ARTICLE VII

CONDITIONS

Section 7.1 Conditions of Obligations of the Company and Seller. The obligations
of the Company and Seller to effect the Transaction is subject to the
satisfaction at or prior to the Closing Date of the following conditions, unless
waived specifically in writing by Seller:

(a) The representations and warranties of Purchaser set forth in Article IV of
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and the Closing Date (except that (i) the representations and
warranties in

 

40



--------------------------------------------------------------------------------

Sections 4.1, 4.2 and 4.3 and (ii) each other representation or warranty to the
extent already qualified by materiality or a Purchaser Material Adverse Effect,
shall be true and correct in all respects).

(b) Purchaser shall have performed and complied, in all material respects, with
all obligations and covenants required to be performed or complied with by it
under this Agreement at or prior to the Closing Date.

(c) No litigation or proceeding shall be threatened or pending against
Purchaser, Seller or the Company which enjoins, prevents or seeks to enjoin or
prevent the consummation of the Transaction.

(d) Seller shall have received a certificate of good standing of Purchaser from
the Secretary of State of the State of Delaware.

(e) Seller shall have received from Purchaser an officer’s certificate
certifying to the fulfillment of the conditions specified in Sections 7.1(a),
(b) and (c) (such certification as to Section 7.1(c) being only as to litigation
threatened or pending against Purchaser).

(f) Purchaser shall have executed and delivered the Unitholders Agreement in
substantially the form attached hereto as Exhibit E.

(g) Purchaser shall have executed and delivered the New Operating Agreement.

(h) Purchaser and the Escrow Agent shall each have executed and delivered the
Escrow Agreement.

Section 7.2 Conditions of Obligations of Purchaser. The obligation of Purchaser
to effect the Transaction is subject to the satisfaction at or prior to the
Closing Date of the following conditions, unless specifically waived in writing
by Purchaser:

(a) The representations and warranties of Company and Seller set forth in
Articles II and III of this Agreement shall be true and correct in all material
respects as of the date of this Agreement and the Closing Date (except that
(i) the representations and warranties contained in Sections 2.1, 2.2, 2.3, 2.4,
2.5, 2.6, 3.1, 3.2, 3.3 and 3.4 and (ii) each other representation or warranty
to the extent already qualified by materiality or a Company Material Adverse
Effect, shall be true and correct in all respects).

(b) Seller shall have performed and complied, in all material respects, with all
obligations and covenants required to be performed or complied with by it under
this Agreement at or prior to the Closing Date.

(c) From the date of this Agreement through the Closing, the Company shall not
have suffered a Company Material Adverse Effect, and no events, or facts which
could reasonably be expected to result in a Company Material Adverse Effect
shall have occurred or arisen.

 

41



--------------------------------------------------------------------------------

(d) All terminations, consents, permits and approvals of Governmental Entities
and other private third parties listed in Schedules 2.4, 3.4 and 4.4 of the
Disclosure Schedule (“Required Consents”) and termination statements with
respect to the Liens on Units identified in Schedule 2.1 of the Disclosure
Schedule shall have been obtained (with copies delivered to Purchaser) with no
material adverse conditions attached and no material expense imposed on the
Company, and no Required Consents shall have been withdrawn or suspended.

(e) No litigation or proceeding shall be threatened or pending against
Purchaser, Seller or the Company which enjoins, presents or seeks to enjoin or
prevent the consummation of the Transaction or which could reasonably be
expected to result in a Company Material Adverse Effect.

(f) Purchaser shall have received certificates of good standing of the Company
and Seller from the Secretary of State of the State of Delaware and all other
jurisdictions in which they are required to be qualified to do business.

(g) Purchaser shall have received a legal opinion from DLA Piper dated the
Closing Date in the form attached hereto as Exhibit F.

(h) Purchaser shall have received a legal opinion from Taylor Wessing LLP dated
December 23, 2008 in the form attached hereto as Exhibit G.

(i) Purchaser shall have received from Seller an officer’s certificate
certifying to the fulfillment of the conditions specified in Sections 7.2(a),
(b), (c), (d) and (e) (such certification as to Section 7.2(e) being only as to
litigation threatened or pending against the Company or Seller).

(j) Seller and the Company shall have executed and delivered the Unitholders
Agreement in substantially the form attached hereto as Exhibit E.

(k) Seller and Newco shall have executed and delivered the New Operating
Agreement and Purchaser shall have been admitted as a Member of the Company in
accordance with terms of the New Operating Agreement.

(l) Two directors designated by Purchaser shall have been appointed to the
Company’s Board of Directors as Class A-1 Directors (as defined in the New
Operating Agreement).

(m) The holders of shares of Seller common stock listed on Schedule 7.2(m) of
the Disclosure Schedule shall have delivered to Purchaser a Voting Agreement (as
defined in the Unitholders Agreement).

(n) Seller, the Company and the Escrow Agent shall have executed and delivered
the Escrow Agreement.

(o) Schilling shall have executed and delivered a resignation as the Manager
effective as of the Closing.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION AND AMENDMENT

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser, if

(i) any Governmental Entity shall have issued an order, decree or ruling or
taken any other action (which order, decree, ruling or other action the Parties
hereto shall use their reasonable efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the consummation of the Transaction and such
order, decree, ruling or other action shall have become final and
non-appealable; or

(ii) if the Transaction shall not have been consummated by December 26, 2008
(the “Termination Date”) (unless the failure to consummate the Transaction by
such date shall be due to the action or failure to act of the Party seeking to
terminate);

(c) by Seller, if Purchaser shall have breached any of its representations,
warranties or covenants contained in this Agreement which breach (i) causes or
may cause any of the conditions set forth in Section 7.1 not to be satisfied and
(ii) shall not have been cured within three (3) days following receipt by
Purchaser of written notice of such breach from Seller;

(d) by Purchaser, if Seller shall have breached any representation, warranty or
covenant contained in this Agreement which breach (i) causes or may cause any of
the conditions set forth in Section 7.2 not to be satisfied and (ii) shall not
have been cured within three (3) days following receipt by Seller of written
notice of such breach from Purchaser;

(e) by Purchaser, if a Company Material Adverse Effect shall have occurred and
shall not have been cured or remedied within three (3) days from the date Seller
or the Company becomes aware of its occurrence;

(f) by Purchaser, if the conditions set forth in Section 7.2 become incapable of
satisfaction prior to the Termination Date; or

(g) by the Company, if the conditions set forth in Section 7.1 become incapable
of satisfaction prior to the Termination Date;

except that the Agreement may not be terminated under this Section by or on
behalf of any Party that is in breach of any representation or warranty or in
violation of any covenant or agreement contained herein such that the conditions
set forth in Section 7.1(a) or (b) or Section 7.2(a) or (b), as the case may be,
is not satisfied as of the date of termination.

 

43



--------------------------------------------------------------------------------

Section 8.2 Effect of Termination. In the event of the termination of this
Agreement by any Party hereto pursuant to the terms of this Agreement, written
notice thereof shall forthwith be given to the other Party or Parties specifying
the provision hereof pursuant to which such termination is made.

(a) If this Agreement is terminated (i) under Section 8.1(a) or (ii) under
Sections 8.1(b), (f) or (g) herein at a time when no Party is in breach of a
representation or warranty or in violation of a covenant or agreement contained
herein, all further obligations of the Company to Purchaser, and of Purchaser to
the Company, will terminate without further liability of any Party hereto.

(b) If this Agreement is terminated under Sections 8.1(c), (d), (e),(f) or
(g) herein at a time when one or more Parties is in breach of a representation
or warranty or in violation of a covenant or agreement contained in the
Agreement, the liabilities and obligations of the Parties not in breach or
violation of the Agreement shall terminate, and the Party or Parties which are
in breach or violation of the Agreement shall remain liable for the actual costs
and expenses relating to the Transaction, but excluding any consequential
damages, and incurred by the Party or Parties not in breach or violation of the
Agreement.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification by Seller, Schilling and the Company.

(a) Subject to the limitations set forth in this Article IX, Seller and
Schilling shall, jointly and severally, indemnify, hold harmless and reimburse
Purchaser, the Affiliates of Purchaser and any employee, director, member,
manager, officer, affiliate (other than the Company), or agent of the foregoing
(the “Purchaser Indemnified Parties”) for any demand, claim, payment,
obligation, action or cause of action, assessment, loss, Tax, liability, damages
(but excluding exemplary or punitive damages other than such damages arising in
connection with or relating to patent or trademark laws or otherwise paid to any
third party), reasonable cost or expense (including reasonable attorneys’ fees
and expenses for a single counsel representing Purchaser Indemnified Parties) or
other damages (collectively, “Damages”) which may be sustained or suffered by
any such Purchaser Indemnified Parties arising from or relating to, directly or
indirectly, or in connection with: (i) any inaccuracy in any of the warranties
or representations set forth in Article II or Article III of this Agreement
(including any Third Party Claim arising from or relating to this clause
(a)(i)), (ii) any failure by Seller or the Company to perform or comply with any
covenant or obligation in this Agreement (including any Third Party Claim
arising from or relating to this clause (a)(ii)) or (iii) any Seller Taxes.

(b) Subject to the limitations set forth in this Article IX, Purchaser shall
indemnify, hold harmless and reimburse the Company, Seller, the Affiliates of
Seller and the Company, and any employee, director, manager, officer, affiliate,
relative, spouse or agent of the foregoing (the “Seller Indemnified Parties” and
together with the Purchaser Indemnified Parties, the “Indemnified Parties.”) for
any Damages which may be sustained or suffered by any such

 

44



--------------------------------------------------------------------------------

Seller Indemnified Parties arising from or relating to, directly or indirectly,
or in connection with: (i) any inaccuracy in any of the warranties or
representations set forth in Article IV of this Agreement (including any Third
Party Claim arising from or relating to this clause (b)(i)), or (ii) any failure
by Purchaser to perform or comply with any covenant or obligation in this
Agreement (including any Third Party Claim arising from or relating to this
clause (b)(ii)).

Section 9.2 Claims Procedure.

(a) Promptly after any Indemnified Party discovers circumstances or claims that
would reasonably be expected to lead to Damages or any Damages actually
incurred, including any Third Party Claims that might give rise to
indemnification hereunder, such Indemnified Party shall promptly deliver to the
Party alleged to be liable for indemnification hereunder (an “Indemnitor”), with
a copy to each of the Company, Seller, Schilling and Purchaser, a certificate
signed by the Indemnified Party (a “Claim Certificate”) that such Damages exist
or are reasonably expected to occur and specifying in reasonable detail the
individual items of such Damages included in the amount so stated, the date each
such item was paid, or properly accrued or arose, and the nature of the
misrepresentation or breach to which such item is related; provided, however,
that an Indemnified Party’s failure to send or delay in sending a Claim
Certificate shall not relieve an Indemnitor from liability hereunder with
respect to such Claim Certificate except to the extent and only to the extent
the Indemnitor is materially prejudiced by such failure or delay (in each case,
subject to any applicable time limitation on the delivery of a Claim Certificate
in Section 9.5).

(b) The Indemnitor shall have fifteen (15) days after delivery of a Claim
Certificate to object to any claim or claims made in such Claim Certificate in a
written statement delivered to the Indemnified Party. In case the Indemnitor
shall so object in writing to any claim or claims made by the Indemnified Party
in the Claim Certificate, the Indemnified Party shall have fifteen (15) days to
respond in a written statement to the objection of the Indemnitor. If after such
second fifteen (15) day period there remains a dispute as to any claims, the
Parties shall attempt in good faith for sixty (60) days to agree upon the rights
of the respective Parties with respect to each of such claims. If the Parties
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by the Indemnitor and the Indemnified Party.

(c) Claims for Damages specified in any Claim Certificate to which an Indemnitor
shall not object in writing within fifteen (15) days of receipt thereof, claims
for Damages covered by a memorandum of agreement of the nature described in
Section 9.2(b), claims for Damages the validity and amount of which have been
the subject of final determination as described in Section 9.3 and claims for
Damages the validity and amount of which shall have been the subject of a final
judicial determination (or shall have been settled with the consent of the
Indemnifying Party) as described in Section 9.3 are hereinafter referred to as
“Agreed Claims”.

(d) Subject to Section 9.7 and except for Agreed Claims to be settled from the
Escrow Fund as described in Section 9.9, within ten (10) Business Days after the
determination of the amount of any Agreed Claims, the Indemnitor shall pay to
the Indemnified Party an amount equal to the Agreed Claim by wire transfer of
immediately available funds to the bank account or accounts designated in
writing by the Indemnified Party not less than three (3) Business Days prior to
such payment.

 

45



--------------------------------------------------------------------------------

Section 9.3 Resolution of Conflicts and Arbitration.

(a) If no agreement can be reached with respect to any claim for Damages under
this Article IX after good faith negotiation by the Parties pursuant to
Section 9.2(b), any Party may, by written notice to the other Parties, demand
arbitration of the matter unless the amount of the Damages is at issue in
pending litigation with a third party, in which event arbitration shall not be
commenced until such amount is ascertained or the Parties agree to arbitration;
such arbitration shall be administered by the Center for Public Resources
Institute for Conflict Prevention and Resolution (the “CPR”) in accordance with
its then prevailing Rules for Non-Administered Arbitration of Business Disputes,
by an arbitrator or arbitrators as selected and described in Section 9.3(b). The
arbitrator(s) shall set a limited time period and establish procedures designed
to reduce the cost and time for discovery while allowing the Parties an
opportunity, adequate in the sole judgment of the arbitrator(s), to discover
relevant information from the opposing Parties about the subject matter of the
dispute. The arbitrator(s) shall rule upon motions to compel or limit discovery
and shall have the authority to impose sanctions, including, without limitation,
attorneys’ fees and costs, to the same extent as a court of competent
jurisdiction, should the arbitrator(s) determine that discovery was sought
without substantial justification or that discovery was refused or objected to
without substantial justification. The decision of the arbitrator(s) shall be
written, shall be in accordance with applicable law, including, without
limitation, the United States Arbitration Act, 9 U.S.C. § 1 et seq. (the
“USAA”), and with this Agreement, and shall be supported by written findings of
fact and conclusions of law which shall set forth the basis for such decision.
The decision of the arbitrator(s) as to the validity and amount of any claim in
any Claim Certificate shall be final and not subject to judicial review and
judgment thereon may be entered in any court of competent jurisdiction, and the
Parties shall be entitled to act in accordance with such decision.

(b) For all disputes for which the aggregate disputed dollar amount is equal to
or less than $3,000,000, the Parties shall agree upon a single arbitrator to
oversee such dispute. If the Parties cannot agree on such arbitrator within 20
days after submitting the dispute for arbitration, then the dispute shall be
managed by a single independent arbitrator to be chosen by the CPR. For all
disputes for which the aggregate disputed dollar amount exceeds $3,000,000, such
dispute shall be managed and ruled upon by a panel of three arbitrators.
Purchaser and Seller shall each name one of the arbitrators, and the third
arbitrator shall be chosen by Purchaser and Seller or, if Purchaser and Seller
cannot agree on such arbitrator within 20 days after submitting the dispute for
arbitration, then the third arbitrator shall be an independent arbitrator
selected by the CPR.

(c) Any arbitration under this Article IX shall be governed by the USAA and
shall be held in Wilmington, Delaware. The non-prevailing Party to an
arbitration shall pay its own expenses, the fees of the arbitrator, any fees and
expenses of the CPR, and the expenses, including attorneys’ fees and costs,
reasonably incurred by the other Party to the arbitration.

 

46



--------------------------------------------------------------------------------

Section 9.4 Third Party Claims. Promptly after receipt by an Indemnified Party
of notice of the commencement of any action or demand or claim by a third party
(a “Third Party Claim”) which may give rise to Damages, the Indemnitor may
assume and diligently pursue the defense thereof with counsel reasonably
satisfactory to such Indemnified Party and the Indemnified Party shall cooperate
in all reasonable respects in such defense. The Indemnified Party shall have the
right to employ separate counsel in any action or claim and to participate in
the defense thereof; provided, however, that the fees and expenses of counsel
employed by the Indemnified Party shall be at the expense of the Indemnitor only
if such counsel is retained pursuant to the following sentence or if the
employment of such counsel has been specifically authorized by the Indemnitor,
and provided, further, that in the event there are multiple Indemnified Parties
in any matter the Indemnitor shall be obligated to pay the fees and expenses of
only one counsel unless an Indemnified Party has been advised in writing by
counsel that there may be one or more legal defenses available to the
Indemnified Party which are not available to the other Indemnified Parties. If
the Indemnitor does not notify the Indemnified Party within fifteen (15) days
after receipt of the Claim Certificate (or such shorter period of time if the
Indemnified Party is required to take action by applicable law) that the
Indemnitor elects to undertake the defense thereof, the Indemnified Party or if
the named parties to any such action (including any impleaded parties) include
both such Indemnified Party and the Indemnitor and such Indemnified Party shall
have been advised in writing by such counsel that there may be one or more legal
defenses available to the Indemnified Party which are not available to the
Indemnitor, or available to the Indemnitor, but the assertion of which would be
adverse to the interests of the Indemnitor, shall have the right to defend at
the expense of the Indemnitor the claim with counsel of its choosing. Prior to
any settlement, the Indemnified Party shall send a written notice to the
Indemnitor of any proposed settlement of any claim, which settlement the
Indemnitor may reject, in its reasonable judgment within fifteen (15) days of
receipt of such notice. Failure to reject such notice within such fifteen
(15)-day period shall be deemed an acceptance of such notice. Whether the
Indemnified Party, on the one hand, or the Indemnitor, on the other hand, shall
have undertaken the defense of a Third Party Claim, such Person that has
undertaken the defense of a Third Party Claim shall not admit any liability with
respect to, consent to the entry of any judgment, or settle, compromise or
discharge, any Third Party Claim without the prior written consent of the
Indemnitor or the Indemnified Party, respectively (which consent in either case
shall not be unreasonably withheld, delayed or conditioned). So long as the
Indemnitor is conducting the defense of any Third Party Claim in accordance with
the terms hereof, the Indemnified Party agrees that Indemnitor shall have full
and complete control over the conduct of such proceeding.

Section 9.5 Indemnity Period. No claim for indemnification under
Section 9.1(a)(i) or Section 9.1(b)(i) of this Agreement may be made unless a
Claim Certificate is given by the Party seeking such indemnification to the
Party from whom indemnification is sought on or prior to thirty (30) days after
completion of the independent audit of the Company’s financial statements for
the fiscal year ending December 31, 2009; provided, however, that the indemnity
period for claims for indemnification from and against Damages arising, directly
or indirectly, from or in connection with: (i) any inaccuracy in any of the
warranties or representations contained in Sections 2.1 (Title), 2.2
(Organization and Authority), 2.3 (Capitalization), 2.4 (No Conflict; Consent),
2.5 (Validity and Enforceability), 2.6 (No Other Activities), 3.1
(Organization), 3.2 (Capitalization), 3.3 (Authorization), 3.4 (No Conflict;
Consent), 4.1 (Organization), 4.2 (Authority Relative to this Agreement) and 4.3
(No Conflict; Consent) will

 

47



--------------------------------------------------------------------------------

survive indefinitely and (ii) any inaccuracy in any of the warranties or
representations contained in Sections 2.7 (Taxes), 3.11 (Taxes), 3.12 (Employee
Benefits), 3.17 (Environmental Matters) or any fraud or intentional
misrepresentation shall survive until thirty (30) days after the applicable
statute of limitations and (iii) Seller Taxes shall survive until thirty
(30) days after the applicable statute of limitations.

Section 9.6 Indemnification Basket.

(a) The provisions for indemnity contained in Section 9.1(a)(i) shall become
effective only in the event that the aggregate amount of all Agreed Claims for
which Seller, and Schilling are liable under this Article IX exceeds in the
aggregate $500,000 (the “Indemnification Basket”), and then only for the amount
by which such Agreed Claims exceed the Indemnification Basket; provided,
however, that once Agreed Claims with respect to indemnification from and
against Damages arising, directly or indirectly, from or in connection with any
inaccuracy in any of the warranties or representations of Seller contained in
Section 2.7 (Taxes) or any inaccuracy in any of the warranties or
representations of the Company in Section 3.11 (Taxes) or Section 9.1(a)(iii)
exceed the Indemnification Basket, Purchaser shall be entitled to
indemnification for such Agreed Claims for the aggregate amount of all such
Agreed Claims, regardless of the Indemnification Basket, and provided, further,
that the Indemnification Basket shall not apply to any claim for indemnification
from and against Damages arising, directly or indirectly, from or in connection
with: (i) any inaccuracy in any of the warranties or representations of Seller
contained in Sections 2.1 (Title), 2.2 (Organization and Authority), 2.3
(Capitalization), 2.4 (No Conflict; Consent), 2.5 (Validity and Enforceability),
2.6 (No Other Activities), (ii) any inaccuracy in any of the warranties or
representations of the Company in Sections 3.1 (Organization), 3.2
(Capitalization), 3.3 (Authorization) or 3.4 (No Conflict; Consent), or
(iii) any fraud or intentional misrepresentation by the Indemnitor.

(b) The provisions for indemnity contained in Section 9.1(b)(i) shall become
effective only in the event that the aggregate amount of all indemnifiable
damages for which Purchaser is liable under this Article IX exceeds the
Indemnification Basket, and then only for the amount by which such indemnifiable
damages exceed the Indemnification Basket; provided, however, that the
Indemnification Basket shall not apply to any claim for indemnification from and
against Damages arising, directly or indirectly, from or in connection with
(i) any inaccuracy in any of the warranties or representations of Purchaser
contained in Sections 4.1 (Organization), 4.2 (Authority Relative to this
Agreement)or 4.3 (No Conflict; Consent) or (ii) any fraud or intentional
misrepresentation by the Purchaser.

Section 9.7 Limitations on Indemnity. The Indemnified Parties entitlement to
recover any Damages pursuant to Sections 9.1(a) and (b) shall be limited by the
provisions of this Section 9.7 as follows:

Following the Closing Date, except as otherwise provided below, the sole
recourse of the Purchaser Indemnified Parties shall be the Escrow Fund and
recovery from the Escrow Amount shall be the sole and exclusive remedy of the
Purchaser Indemnified Parties. With respect to any Agreed Claims for
indemnification from and against Damages arising, directly or indirectly, from
or in connection with (i) any inaccuracy in any of the warranties or
representations of Seller or the Company contained in Article II and in
Sections 3.1 (Organization), 3.2 (Capitalization),

 

48



--------------------------------------------------------------------------------

3.3 (Authorization), 3.4 (No Conflict; Consent) and 3.11 (Taxes), (ii) any
claims pursuant to Section 9.1(a)(iii) or (iii) any fraud or intentional
misrepresentation by Seller or the Company (collectively, the “Excluded
Claims”), the maximum aggregate amount payable with respect to such Agreed
Claims shall be the Purchased Unit Purchase Price; and, provided however, that
any Agreed Claims with respect to any Excluded Claims may be satisfied from the
Escrow Fund or from Seller and Schilling at the election of Purchaser. With
respect to any Agreed Claims for indemnification from and against Damages
arising, directly or indirectly, from or in connection with any inaccuracy in
any of the warranties or representations of Seller or the Company contained in
Sections 3.12 (Employee Benefits) or 3.17 (Environmental Matters), the maximum
aggregate amount payable with respect to such Agreed Claims, together with all
other Agreed Claims (other than the Excluded Claims), shall be $10,000,000; and
provided further that any Agreed Claims arising, directly or indirectly, from or
in connection with any inaccuracy in any of the warranties or representations of
Seller or the Company contained in Sections 3.12 (Employee Benefits) or 3.17
(Environmental Matters) shall first be satisfied from the Escrow Fund (to the
extent then available) and then by Seller and Schilling, jointly and severally.

(a) Following the Closing Date, with respect to any Agreed Claims for
indemnification from and against Damages arising, directly or indirectly, from
or in connection with (i) any inaccuracy in any of the warranties or
representations of Purchaser contained in Article IV and (ii) and any fraud or
intentional misrepresentation by Purchaser, the maximum aggregate amount payable
with respect to such Agreed Claims shall be the Purchased Unit Purchase Price.

Section 9.8 Contribution. To the extent amounts related to Agreed Claims are
paid by Schilling or Seller, Schilling or Seller, as the case may be, shall not
be entitled to recover such amounts by contribution from the Company. The
Parties acknowledge and agree that Schilling shall be prohibited from seeking
indemnification from the Company under the New Operating Agreement or any
indemnification agreement between Schilling and the Company as a result of the
payment by Schilling of any Agreed Claims under this ARTICLE IX.

Section 9.9 Claims Against the Escrow Amount.

(a) With respect to any Agreed Claims (i) that are required to be settled from
the Escrow Fund pursuant to Section 9.7 or (ii) which Purchaser elects to be
settled from the Escrow Fund to the extent permitted in Section 9.7, Purchaser
shall, after determination of the amount of any such Agreed Claim promptly give
notice in accordance with Section 11.5 to Seller requesting that Seller execute
with appropriate notarization and deliver to Purchaser a joint instruction
letter to be delivered to the Escrow Agent (which letter shall be attached to
such notice and shall be in a form that complies with the Escrow Agreement) (a
“Joint Instruction Letter”) instructing the Escrow Agent to pay to Purchaser the
amount of such Agreed Claim from the Escrow Fund in accordance with the terms of
the Escrow Agreement.

(b) If Purchaser has not delivered a Claim Certificate in accordance with
Section 9.2 prior to the General Expiration Date (or if all Claim Certificates
delivered under Section 9.2 prior to the General Expiration Date have been
satisfied by payment to Purchaser or a final determination has been made that no
amounts are owing by Seller or Schilling), then Seller shall give Purchaser a
notice requesting that Purchaser execute with appropriate

 

49



--------------------------------------------------------------------------------

notarization and deliver to Seller a Joint Instruction Letter instructing the
Escrow Agent to pay to Seller an amount equal to all remaining funds in the
Escrow Fund (net of amounts to be paid to the Escrow Agent in connection with
the termination of the Escrow Agreement) (such payment, in the aggregate, the
“Seller Escrow Distribution”). Within 5 days of the receipt of such notice,
Purchaser shall execute and deliver to Seller such Joint Instruction Letter for
delivery to the Escrow Agent. Seller shall be responsible for delivering such
Joint Instruction Letter to the Escrow Agent. If Purchaser shall fail to timely
deliver such executed Joint Instruction Letter, Seller shall be entitled to seek
an arbitration or court order (in accordance with Section 9.3) that will enable
the Escrow Agent to distribute to Seller the funds to which it is entitled and
to seek Damages from Purchaser as a result of its failure to comply herewith. If
Purchaser has delivered one or more Claim Certificates prior to the General
Expiration Date which have not been satisfied and if the aggregate amount
claimed by Purchaser pursuant to such Claim Certificates equals or exceeds the
Seller Escrow Distribution, then Seller shall not be entitled to any
distribution pursuant to this Section 9.9(a). If Purchaser has delivered one or
more Claim Certificates prior to the General Expiration Date which have not been
satisfied and if the aggregate amount claimed by Purchaser pursuant to such
Claim Certificates is less than the Seller Escrow Distribution, then Seller
shall be entitled to request a distribution to Seller in the manner provided
above but in an aggregate amount equal to the Seller Escrow Distribution less
the aggregate amount claimed by Purchaser pursuant to such Claim Certificates.
In addition, at such time after the General Expiration Date as all remaining
Claim Certificates have been satisfied, Seller shall be entitled to request a
distribution to Seller in the manner provided above with respect to the
remaining Escrow Amount, if any, net of amounts to be paid to the Escrow Agent
in connection with the termination of the Escrow Agreement.

Section 9.10 Exclusive Remedy. After the Closing, absent fraud or intentional
misrepresentation, the provisions of this Article IX shall be the sole and
exclusive remedy of the Parties for any Damages incurred by any Indemnified
Party.

ARTICLE X

DEFINITIONS AND INTERPRETATION

Section 10.1 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context clearly requires otherwise:

“2008 Financial Statements” shall have the meaning set forth in Section 1.8(a)
hereof.

“A-1 Unit Purchase Price” shall have the meaning set forth in Section 1.1
hereof.

“Accounts Receivable” means all accounts and notes receivable from account, note
and other debtors of the Company and the Subsidiaries outstanding as of the date
hereof.

“Actual 2008 EBITDA” means the consolidated net income from continuing
operations of Seller, the Company and the Subsidiaries for the fiscal year ended
December 26, 2008, as set forth in the 2008 Financial Statements, prior to the
effect of income taxes, interest expense, interest income, depreciation,
amortization, gains or losses on disposal of assets or

 

50



--------------------------------------------------------------------------------

other extraordinary or non-recurring items, in each case to the extent such
items were deducted for purposes of calculating net income in the 2008 Financial
Statements and as adjusted to give effect to the items described in Exhibit D,
to the extent applicable.

“Actual Net Equity Value” shall have the meaning set forth in Section 1.8(a).

“Actual Purchased Interest Value” means the product of (a) 0.45 and (b) Actual
Net Equity Value.

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the Exchange Act.

“Agreed Claims” shall have the meaning set forth in Section 9.2(c) hereof.

“Agreement” or “this Agreement” shall mean this Purchase Agreement, together
with the Exhibits and Schedules hereto.

“Audit” or “Audits” shall mean any audit, assessment, or other examination
relating to Taxes by any Tax Authority or any judicial or administrative
proceedings relating to Taxes.

“Benefit Plans” shall have the meaning set forth in Section 3.12(a) hereof.

“Business” shall mean the business of the Company and its Subsidiaries, taken as
a whole, as conducted and currently contemplated to be conducted.

“Business Day” shall mean any day other than a Saturday, a Sunday or a holiday
on which banks in the State of California are closed for business.

“Buy-Sell Agreement” shall mean that certain Buy-Sell Agreement dated
December 28, 2007 by and among Seller and the stockholders who are a party
thereto, as such agreement may be amended from time to time.

“Claim Certificate” shall have the meaning set forth in Section 9.2(a) hereof.

“Class A-1 Units” shall have the meaning set forth in Section 1.1 hereof.

“Closing” shall mean the closing referred to in Section 1.2 hereof.

“Closing Date” shall have the meaning set forth in Section 1.2 hereof.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Adjustment Payment” shall have the meaning set forth in Section 1.8(c)
hereof.

“Company Material Adverse Effect” shall have the meaning set forth in
Section 3.1(a) hereof.

 

51



--------------------------------------------------------------------------------

“CPR” shall have the meaning set forth in Section 9.3(a).

“Current Operating Agreement” shall have the meaning set forth in Section 1.5
hereof.

“Damages” shall have the meaning set forth in Section 9.1 hereof.

“December Balance Sheet” shall have the meaning set forth in Section 3.5(a)
hereof.

“Disclosure Schedule” shall have the meaning set forth in Article II hereof.

“DLA Piper” shall have the meaning set forth in Section 1.2 hereof.

“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any Person or entity alleging or seeking to establish a basis for
liability (including, without limitation, potential liability for investigatory
costs, cleanup costs, corrective measures, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by the Company or any Subsidiary or (b) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

“Environmental Laws” means all applicable federal, state, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or remediation of environmental
contamination, including, without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, or
the exposure of any Person or property to, Materials of Environmental Concern.

“Escrow Agent” shall have the meaning set forth in Section 1.7 hereof.

“Escrow Agreement” shall have the meaning set forth in Section 1.7 hereof.

“Escrow Amount” shall have the meaning set forth in Section 1.7 hereof.

“Escrow Fund” shall have the meaning set forth in the Escrow Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have the meaning set forth in Section 3.12(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Financial Statements” shall have the meaning set forth in Section 3.5(a)
hereof.

 

52



--------------------------------------------------------------------------------

“General Expiration Date” shall mean the thirtieth day after the completion of
the independent audit of the Company’s financial statements by Ernst & Young LLP
for the fiscal year ending December 31, 2009.

“Governmental Entity” shall have the meaning set forth in Section 2.4(a) hereof.

“Holdback Amount” means $10,000,000.

“Indebtedness” shall have the meaning set forth in Section 2.3(d) hereof.

“Indemnified Parties” shall have the meaning set forth in Section 9.1(b) hereof.

“Indemnification Basket” shall have the meaning set forth in Section 9.6(a)
hereof.

“Indemnitor” shall have the meaning set forth in Section 9.2(a) hereof.

“Intellectual Property” shall have the meaning set forth in Section 3.14(a)
hereof.

“IRS” shall have the meaning set forth in Section 3.12(a) hereof.

“Joint Instruction Letter” shall have the meaning set forth in Section 9.9(a).

“Knowledge” with respect to the Company shall mean the knowledge of Tyler
Schilling and each officer of Seller, the Company or any Subsidiary with a title
of Vice President or above after due inquiry and with respect to Purchaser shall
mean the knowledge of each officer of Purchaser, with a title of Vice President
or above after due inquiry.

“Latest Balance Sheet” shall have the meaning set forth in Section 3.5(a)
hereof.

“License Agreements” shall have the meaning set forth in Section 3.14(b) hereof.

“Lien” shall have the meaning set forth in Section 2.4(b) hereof.

“Manager” shall have the meaning set forth in Section 3.1(d) hereof.

“Material Contracts” shall have the meaning set forth in Section 3.15 hereof.

“Materials of Environmental Concern” shall mean chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, hazardous
materials, petroleum and petroleum products, asbestos, asbestos containing
materials, polychlorinated biphenyls, mold or microbial matters and any other
substance that is currently regulated by an Environmental Law.

“Member” shall mean any Person who has been admitted to the Company as a Member
in accordance with the Current Operating Agreement or is an assignee of a Member
who has become a Member in accordance with the Current Operating Agreement.

“Net Debt” means, as to Seller, the Company and the Subsidiaries, the current
and long-term consolidated indebtedness (including, without limitation, any
obligations for borrowed

 

53



--------------------------------------------------------------------------------

money or for the deferred purchase price of property or services and any
obligations under financing or capital leases or letters of credit), net of cash
and cash equivalents (after giving effect to the payment of the Total Purchase
Price) as set forth in the 2008 Financial Statements. For purposes of
calculating Net Debt, the Parties shall give effect to an assumed receipt of
$116,000,000 in cash by the Company as of the balance sheet date in connection
with the Closing and shall not give effect to the discharge of any current or
long-term indebtedness as of the balance sheet date using actual transaction
proceeds received by the Company on the Closing Date. The calculation of Net
Debt shall be further adjusted as provided in Exhibit D. The Parties agree that,
for purposes of this Agreement, Net Debt may be a negative number in the event
that cash and cash equivalents is greater than current and long-term
indebtedness, calculated on a consolidated basis.

“New Operating Agreement” shall have the meaning set forth in Section 1.5
hereof.

“Newco” shall mean Schilling Robotics Newco, LLC, a Delaware limited liability
company and wholly-owned subsidiary of Seller.

“Open Source Materials” shall have the meaning set forth in Section 3.14(n)
hereof.

“Out-Licensed Software” shall have the meaning set forth in Section 3.14(k)
hereof.

“Owned Property” shall have the meaning set forth in Section 3.19(a) hereof.

“Party” and “Parties” shall have the meanings set forth in the preamble hereto.

“Patents” shall have the meaning set forth in Section 3.14(a) hereof.

“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

“Proposed Calculations” shall have the meaning set forth in Section 1.8(b)
hereof.

“Purchased Unit Purchase Price” shall have the meaning set forth in Section 1.1
hereof.

“Purchased Units” shall have the meaning set forth in Section 1.1 hereof.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Indemnified Party” shall have the meaning set forth in Section 9.1(a)
hereof.

“Purchaser Material Adverse Effect” shall have the meaning set forth in
Section 4.1 hereof.

 

54



--------------------------------------------------------------------------------

“Required Consents” shall have the meaning set forth in Section 7.2(d) hereof.

“Schilling” shall have the meaning set forth in the preamble hereto.

“Schilling Transaction Expenses Estimate” shall mean the good faith estimate of
the transaction expenses incurred by Seller and the Company and described in
reasonable detail on a schedule provided to Purchaser one Business Day prior to
the Closing.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Documents” means those documents filed with the SEC pursuant to the
Securities Act or the Exchange Act.

“Securities” shall mean any options, warrants, units or any other securities or
rights to acquire securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the preamble hereto.

“Seller Escrow Distribution” shall have the meaning set forth in Section 9.9(a)
hereof.

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.1(b)
hereof.

“Seller Taxes” shall mean any liability for Taxes of the Company, the Seller,
Schilling or a shareholder of the Seller with respect to Taxes attributable to
periods (or portions of periods) ending on or before the Closing Date. For the
avoidance of doubt, Seller Taxes includes (i) any Taxes arising from the
Transaction, and (ii) any obligation of the Company or Seller to pay or
distribute any amounts that relate to the Seller Tax liability of another
person, such as Schilling or shareholder of the Seller.

“Seller’s Common Stock” shall have the meaning set forth in Section 2.3(a)
hereof.

“Software” shall have the meaning set forth in Section 3.14(k) hereof.

“Source Code” shall have the meaning set forth in Section 3.14(k) hereof.

“Subsidiary” shall have the meaning set forth in Section 3.1(b).

“Tax” or “Taxes” means any taxes, assessments, fees, unclaimed property and
escheat obligations and other governmental charges imposed by any Governmental
Entity, including income, profits, gross receipts, gains, net proceeds, net
worth, alternative or add on minimum, ad valorem, value added, turnover, sales,
use, property, personal property (tangible and intangible), environmental,
stamp, leasing, lease, user, excise, duty, franchise, capital stock, transfer,
registration, license, withholding, social security (or similar), unemployment,
workers

 

55



--------------------------------------------------------------------------------

compensation, disability, payroll, employment, social contributions, fuel,
excess profits, occupancy, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign governmental authority responsible for the collection and administration
of any Taxes.

“Tax Returns” mean all federal, state, local, and foreign tax returns,
declarations, statements, claims for refunds, reports, schedules, forms, and
information returns and any amendments thereto.

“Termination Date” shall have the meaning specified in Section 8.1(b)(ii)
hereof.

“Third Party Claim” shall have the meaning set forth in Section 9.4 hereof.

“Total Purchase Price” shall have the meaning set forth in Section 1.1 hereof.

“Trade Secrets” shall have the meaning set forth in Section 3.14(a) hereof.

“Trademarks” shall have the meaning set forth in Section 3.14(a) hereof.

“Transaction” shall have the meaning set forth in Section 1.1 hereof.

“Transaction Documents” means this Agreement, the New Operating Agreement, the
Unitholders Agreement, the Escrow Agreement and all agreements, conveyances,
documents, instruments and certificates delivered at the Closing pursuant to
this Agreement.

“Transaction Expenses” shall have the meaning set forth in Section 11.2 hereof.

“Unitholders Agreement” shall have the meaning set forth in the Recitals hereof.

“Units” shall have the meaning set forth in the Recitals hereof.

“USAA” shall have the meaning set forth in Section 9.3(a).

“Voting Debt” shall have the meaning set forth in Section 2.3(b) hereof.

“WARN Act” shall have the meaning set forth in Section 3.16(c) hereof.

Section 10.2 Interpretation.

(a) When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise
clearly indicated to the contrary.

(b) Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

56



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

(d) The plural of any defined term shall have a meaning correlative to such
defined term, and words denoting any gender shall include all genders. Where a
word or phrase is defined herein, each of its other grammatical forms shall have
a corresponding meaning.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(f) A reference to any legislation or to any provision of any legislation shall
include any modification or re-enactment thereof, any legislative provision
substituted therefor and all regulations and statutory instruments issued
thereunder or pursuant thereto.

(g) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Survival. Except as otherwise specifically provided in Article IX
of this Agreement, the representations, warranties, covenants and agreements
made by the Company herein shall survive any investigation made by Purchaser and
the closing of the transactions contemplated hereby. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of Company pursuant to this Agreement shall be deemed to be
representations and warranties by Company hereunder.

Section 11.2 Fees and Expenses. Except as specifically provided to the contrary
in this Agreement, all fees, costs and expenses (including but not limited to,
all brokers’ fees, data room costs and the fees, costs and expenses of legal
counsel, financial advisors and accountants and all fees and expenses incurred
in connection with the antitrust matters in foreign jurisdictions), incurred or
accelerated in connection with this Agreement and the consummation of the
Transaction or any of the other transactions contemplated hereby (the
“Transaction Expenses”) shall be paid by the Party incurring such expenses;
provided, however, that FMC shall be solely responsible for all costs and
expenses incurred in connection with the antitrust matters in foreign
jurisdictions.

Section 11.3 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of Purchaser and Seller.

 

57



--------------------------------------------------------------------------------

Section 11.4 Extension; Waiver. At any time prior to the Closing, the Parties
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other Parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a Party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such Party. No failure to
exercise or delay in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, powers or remedy. The rights provided
hereunder are cumulative and not exclusive of any rights, power or remedies
provided by law.

Section 11.5 Notices. All notices and other communications hereunder shall be in
writing (and shall be deemed given upon receipt) if delivered personally, sent
by facsimile transmission (receipt of which is confirmed) or by mail to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

(a)    if to Seller, to

 

SCHILLING ROBOTICS, INC.

201 Cousteau Place

Davis, CA 95618

Attention: Philip F. Otto

Facsimile No.: (530) 753-8092

with a copy to

DLA PIPER LLP (US)

400 Capitol Mall, Suite 2400

Sacramento, CA 95814

Attention: Gilles S. Attia

Facsimile No.: (916) 930-3201

 

(b)    if to the Company, to

 

SCHILLING ROBOTICS, LLC

201 Cousteau Place

Davis, CA 95616

Attention: Tyler Schilling, Chairman

Facsimile No.: (530) 753-8092

 

58



--------------------------------------------------------------------------------

with a copy to

DLA PIPER LLP (US)

400 Capitol Mall, Suite 2400

Sacramento, CA 95814

Attention: Gilles S. Attia

Facsimile No.: (916) 930-3201

 

(c)    if to Schilling, to

 

Tyler Schilling

c/o SCHILLING ROBOTICS, INC.

201 Cousteau Place

Davis, CA 95616

Facsimile No.: (530) 753-8092

 

(d)    if to Purchaser, to

 

FMC TECHNOLOGIES, INC.

1803 Gears Road

Houston, TX 77067

Attention: General Counsel

Facsimile No.: (281) 591-4102

with a copy to

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: T. Mark Kelly

Facsimile No.: (713) 615-5531

Section 11.6 Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

Section 11.7 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.

Section 11.8 Entire Agreement. This Agreement (including the Exhibits and
Schedules attached hereto) constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter hereof.

 

59



--------------------------------------------------------------------------------

Section 11.9 Assignment. This Agreement shall not be assigned by operation of
law or otherwise except that Purchaser may assign, in its sole discretion,
(i) its indemnification and other rights hereunder to any bank or other
financial institution which is or becomes a lender to Purchaser or the Company
or any of their respective successors and assigns, (ii) any or all of its
rights, interests and obligations to any Person acquiring a material portion of
the assets, business or securities of the Company or Purchaser, whether by
merger, consolidation, sale of assets or otherwise, or (iii) any or all of its
rights, interests and obligations hereunder to any direct or indirect wholly or
majority owned subsidiary or Affiliate of Purchaser; provided, however, that
such assignment pursuant to this clause (iii) shall not relieve Purchaser of its
obligations hereunder.

Section 11.10 Governing Law; Forum. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
any applicable principles of conflicts of law. Any judicial proceeding arising
out of or relating to this Agreement shall be brought in the courts of the State
of Delaware, and, by execution and delivery of this Agreement, each of the
Parties to this Agreement accepts the exclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each of the Parties further agrees that a summons and
complaint commencing an action or proceeding in any of such courts shall be
properly served and shall confer personal jurisdiction if served to it at the
address and in the manner set forth in Section 11.5 or as otherwise provided
under the laws of the State of Delaware. This provision may be filed with any
court as written evidence of the knowing and voluntary irrevocable agreement
between the Parties to waive any objections to jurisdiction, to venue or to
convenience of forum. The foregoing consents to jurisdiction and appointments of
agents to receive service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
above and shall not be deemed to confer rights on any Person other than the
respective Parties to this Agreement.

Section 11.11 Specific Performance. The Parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

Section 11.12 Parties in Interest. Except as set forth in Section 9.1 hereof,
this Agreement shall be binding upon and inure solely to the benefit of each
Party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person or Persons any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

Section 11.13 Severability. This Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or

 

60



--------------------------------------------------------------------------------

any other provisions of this Agreement. If any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, such provisions shall
be construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.

Section 11.14 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized as of the date first
written above.

 

SCHILLING ROBOTICS, INC.

 

By:   Philip F. Otto Its:   Chief Executive Officer SCHILLING ROBOTICS, LLC

 

By:   Tyler Schilling Its:   Manager FMC TECHNOLOGIES, INC. Principal Place of
Business:

 

By:   Jeffrey W. Carr Its:   Vice President, General Counsel & Secretary With
respect to Articles II, III and IX only:

 

Tyler Schilling

[SECURITIES PURCHASE AGREEMENT–SIGNATURE PAGE]



--------------------------------------------------------------------------------

Exhibit A

Form of New Operating Agreement



--------------------------------------------------------------------------------

Exhibit B

Escrow Agreement



--------------------------------------------------------------------------------

Exhibit C

Purchase Price Adjustment Schedule – Sample Calculations

The following examples are for illustrative purposes only.

Scenario 1: Company Adjustment Payment exceeds the Holdback Amount

Assumptions:

 

  •  

Actual 2008 EBITDA = $27,000,000

 

  •  

Actual Net Debt = $1,000,000

Calculation of Actual Net Equity Value

($27,000,000 times 8.52) minus $1,000,000 = $229,040,000

(Actual 2008 EBITDA times 8.52) minus (Actual Net Debt) = Actual Net Equity
Value

Calculation of Actual Purchased Interest Value

$229,040,000 times 0.45 = $103,068,000

(Actual Net Equity Value times 0.45) = Actual Purchased Interest Value

Calculation of Company Adjustment Payment

$116,000,000 minus $103,068,000 = $12,932,000

($116,000,000 minus Actual Purchased Interest Value) = Company Adjustment
Payment

Calculation of Amount Payable to Purchaser Pursuant to Section 1.7(c)

$12,932,000 minus $10,000,000 = $2,932,000

(Company Adjustment Payment minus Holdback Amount)



--------------------------------------------------------------------------------

Scenario 2: Holdback Amount exceeds Company Adjustment Payment

Assumptions:

 

  •  

Actual 2008 EBITDA = $28,500,000

 

  •  

Actual Net Debt = $1,000,000

Calculation of Actual Net Equity Value

($28,500,000 times 8.52) minus $1,000,000 = $241,820,000

(Actual 2008 EBITDA times 8.52) minus (Actual Net Debt) = Actual Net Equity
Value

Calculation of Actual Purchased Interest Value

$241,820,000 times 0.45 = $108,819,000

(Actual Net Equity Value times 0.45) = Actual Purchased Interest Value

Calculation of Company Adjustment Payment

$116,000,000 minus $108,819,000 = $7,181,000

($116,000,000 minus Actual Purchased Interest Value) = Company Adjustment
Payment

Calculation of Amount Payable by Purchaser Pursuant to Section 1.7(c)

$10,000,000 minus $7,181,000 = $2,819,000

(Holdback Amount minus Company Adjustment Payment) = Amount payable by Purchaser



--------------------------------------------------------------------------------

Scenario 3: Actual Purchased Interest Value exceeds $116,000,000

Assumptions:

 

  •  

Actual 2008 EBITDA = $32,000,000

 

  •  

Actual Net Debt = $1,000,000

Calculation of Actual Net Equity Value

($32,000,000 times 8.52) minus $1,000,000 = $271,640,000

(Actual 2008 EBITDA times 8.52) minus (Actual Net Debt) = Actual Net Equity
Value

Calculation of Actual Purchased Interest Value

$271,640,000 times 0.45 = $122,238,000

(Actual Net Equity Value times 0.45) = Actual Purchased Interest Value

Because Actual Purchased Interest Value exceeds $116,000,000, Purchaser shall
pay the Holdback Amount to the Company.



--------------------------------------------------------------------------------

Exhibit D

Adjustments to 2008 EBITDA



--------------------------------------------------------------------------------

Exhibit E

Unitholders Agreement



--------------------------------------------------------------------------------

Exhibit F

Form of US Legal Opinion



--------------------------------------------------------------------------------

Exhibit G

Form of UK Legal Opinion